

117 S1201 IS: United States Climate Leadership in International Mitigation, Adaptation, and Technology Enhancement Act of 2021
U.S. Senate
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1201IN THE SENATE OF THE UNITED STATESApril 19, 2021Mr. Menendez (for himself, Ms. Hirono, Mr. Cardin, Mrs. Shaheen, Mr. Merkley, Mr. Schatz, Mr. Murphy, Mr. Kaine, Mr. Markey, Mr. Booker, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo restore the United States international leadership on climate change and clean energy, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the United States Climate Leadership in International Mitigation, Adaptation, and Technology Enhancement Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings; sense of Congress.Sec. 3. Purpose.Sec. 4. Definitions.TITLE I—Climate and National SecuritySec. 101. Climate diplomacy.Sec. 102. Enhancing United States security considerations for global climate disruptions.Sec. 103. Arctic diplomacy.TITLE II—International Agreements and ConventionsSec. 201. Sense of Congress in support of the United States returning to the Paris Agreement.Sec. 202. Enhanced United States commitment to the Paris Agreement.Sec. 203. Sense of Congress regarding ratification of the Kigali Amendment to the Montreal Protocol.Sec. 204. Compliance with the carbon offset and reduction scheme for international aviation.Sec. 205. Short-lived climate pollutants.Sec. 206. International cooperation regarding clean transportation and sustainable land use and community development.Sec. 207. Sense of Congress on United States reengagement with the Group of Seven and the Group of Twenty on climate action.TITLE III—Climate change development finance and supportSec. 301. International Climate Change Adaptation, Mitigation, and Security Program.Sec. 302. United States contributions to the Green Climate Fund.Sec. 303. Sense of Congress on United States engagements at the World Economic Forum.Sec. 304. Clean energy and the United States International Development Finance Corporation.Sec. 305. Consistency in United States policy on development finance and climate change.TITLE IV—Clean energy diplomacy and international developmentSec. 401. Energy diplomacy and security within the Department of State.Sec. 402. Department of State primacy for energy diplomacy.Sec. 403. Reports on United States participation in Mission Innovation and the Clean Energy Ministerial.Sec. 404. Reduced deforestation.TITLE V—Bilateral and Regional Multilateral Climate Diplomacy and CooperationSec. 501. North American Strategy.Sec. 502. Accountability and cooperation with China.Sec. 503. United States and European Union cooperation on climate finance for developing countries.Sec. 504. Sense of Congress on clean energy cooperation with India.Sec. 505. Power Africa.Sec. 506. Caribbean Energy Initiative.Sec. 507. Sense of Congress on conservation of the Amazon River basin.Sec. 508. Sense of Congress regarding renewable energy in Indonesia.TITLE VI—Women and Climate Change ActSec. 601. Short title.Sec. 602. Findings.Sec. 603. Definitions.Sec. 604. Statement of policy.Sec. 605. Federal Interagency Working Group on Women and Climate Change.Sec. 606. Development and implementation of strategy and policies to prevent and respond to the effects of climate change on women globally.Sec. 607. Climate change within the Office of Global Women’s Issues.2.Findings; sense of Congress(a)FindingsCongress finds the following:(1)The Special Report: Global Warming of 1.5°C, published by the Intergovernmental Panel on Climate Change on October 8, 2018, and the Fourth National Climate Assessment, first published by the United States Global Change Research Program in 2018, concluded that—(A)the release of greenhouse gas emissions, most notably the combustion of fossil fuels and the degradation of natural resources that absorb atmospheric carbon from human activity, are the dominant causes of climate change during the past century; and(B)changes in the Earth’s climate are—(i)causing sea levels to rise;(ii)increasing the global average temperature of the Earth; (iii)increasing the incidence and severity of wildfires; and(iv)intensifying the severity of extreme weather, including hurricanes, cyclones, typhoons, flooding, droughts, and other disasters that threaten human life, healthy communities, and critical infrastructure. (2)An increase in the global average temperature of 2 degrees Celsius compared to pre-industrialized levels would cause—(A)(i)the displacement, and the forced internal migration, of an estimated 143,000,000 people in Latin America, South Asia, and Sub-Saharan Africa by 2050 if insufficient action is taken (according to the World Bank); and(ii)the displacement of an average of 17,800,000 people worldwide by floods every year (according to the Internal Displacement Monitoring Centre) because of the exacerbating effects of climate change;(B)(i)more than $500,000,000,000 in lost annual economic output in the United States (a 10 percent contraction from 2018 levels) by 2100 (according to the Fourth National Climate Assessment); and (ii)an additional 100,000,000 people worldwide to be driven into poverty by 2030 (according to the World Bank);(C)(i)greater food insecurity and decreased agricultural production due to climate change’s effects on the increased frequency and intensity of extreme weather events; and(ii)the proliferation of agricultural pests and crop diseases, loss of biodiversity, degrading ecosystems, and water scarcity (according to the United Nations Food and Agriculture Organization); and(D)more than 350,000,000 additional people worldwide to be exposed to deadly heat stress by 2050.(3)According to the International Monetary Fund, a persistent annual increase in average global temperature of .04 degrees Celsius would reduce global real gross domestic product per capita by 7.22 percent by 2100.(4)According to the United Nations Environment Programme, climate change is exacerbating unusual regional weather conditions, which is driving the current and prolonged desert locust outbreak that is threatening food security across East Africa and Southeast Asia.(5)According to the Intergovernmental Science-Policy Platform on Biodiversity and Ecosystem Services—(A)an increase in the global average temperature of between 1.5 and 2 degrees Celsius will result in a significant reduction in the worldwide number of land species;(B)an increase in the global average temperature of 2 degrees Celsius—(i)will place 5 percent of world’s species at risk of extinction; and(ii)will result in the destruction of more than 99 percent of all coral reefs worldwide; and(C)an increase in the global average temperature of 4.3 degrees Celsius will place 16 percent of world’s terrestrial species at risk of extinction.(6)According to the International Energy Agency, the United States, China, India, and the European Union (including the United Kingdom) account for more than 58 percent of global greenhouse gas emissions. (7)China, which is the world’s top greenhouse gases emitter and has an outsized impact on the United States core interest in climate stability—(A)is likely to achieve its carbon emissions mitigation pledge to the Paris Agreement, contained in its 2015 nationally determined contribution, to peak emissions around 2030 ahead of schedule;(B)announced, on September 22, 2020, a pledge to achieve carbon neutrality by 2060; and(C)has yet to announce an updated nationally determined contribution.(8)On October 26, 2020, Japan, the world’s third largest economy and fifth greatest carbon emitter, announced a pledge to achieve carbon neutrality by 2050. Despite apprehension about growing nuclear energy sources, Japan aims to increase its share of renewable and nuclear energy following new targets unveiled next year.(9)India has met its growing energy demands by becoming a global leader in renewable energy generation. Despite significant investments in renewable energy, and the implementation of strong national greenhouse gas mitigation policies, India continues to operate some of the world’s dirtiest fossil fuel power plants and has high emissions generated from its transportation sector. India is a critical market for foreign investment and will be a major competitor in international clean energy development futures.(10)India’s leadership within the Clean Energy Ministerial, the Mission Innovation initiative, and the International Solar Alliance has put India at the forefront of renewable energy development and helped India achieve a top 5 global rank among clean energy producers. Installed electricity capacity from renewables in India grew by 144 percent between 2014 and 2020. Approximately $42,000,000,000 was invested into India’s renewable energy sector between 2014 and 2019.(11)The European Union demonstrated its strong commitment to climate action by making the ambitious pledge to reduce the collective greenhouse gas emissions of its 27 member nations by at least 55 percent by 2030 (compared to 1990 levels) and to achieve carbon neutrality by 2050. The European Parliament went even further, voting to reduce its collective economy wide greenhouse gas emissions by 60 percent by 2030 (compared to 1990 levels). These commitments represent substantial improvements from the previous goal of a 40 percent reduction in greenhouse gas emissions by 2030.(12)The European Union’s member nations have also provided the equivalent of approximately $120,000,000,000 between 2014 and 2020 in support and financing to build climate change resilience and develop low carbon energy capacity throughout the developing world.(13)The European Union has traditionally been a steadfast partner with United States in the United Nation’s Framework Convention on Climate Change by pushing for improved accountability, transparency, and shared responsibility among parties in mitigating global greenhouse gas emissions. As the United States Government’s executive branch has pulled away from climate action commitments, the European Union has increased its cooperation with coalitions of States through partnerships such as the United States Climate Alliance. (14)Among the world’s top greenhouse gas emitters, the United States is the only country that—(A)has rescinded national policies to reduce greenhouse gas emissions;(B)has advanced policies aimed at bolstering fossil fuel consumption and extraction, including through the removal of Federal protections of public lands that are critical wilderness areas vital to maintaining healthy natural ecosystems; and(C)has abstained or withdrawn itself from several global cooperative efforts acknowledging and addressing the climate crisis.(15)United States leadership during deliberations over the Paris Agreement—(A)was exemplified by—(i)its commitment to reduce national emissions by 26 to 28 percent below 2005 levels;(ii)its leadership in the Umbrella Group and its role as cofounder of the High Ambition Coalition;(iii)its co-facilitation of the UNFCCC;(iv)its work with the Ad Hoc Working Group on the Paris Agreement on agenda item 5: Modalities, procedures and guidelines for the transparency framework for action;(v)its support for the enhanced transparency framework for action and support referred to in Article 13 of the Paris Agreement;(vi)its pledge of $3,000,000,000 to the Green Climate Fund (of which the United States still owed $2,000,000,000) in support of developing countries’ efforts to adapt to climate change and to mitigate greenhouse gas emissions; and(vii)the development of critical bilateral climate action cooperation initiatives with China and India; and(B)established the United States as essential to uniting the world in climate action cooperation.(16)The United States reversal on nearly all climate action policies since 2017, including repealing the Clean Power Plan (announced by President Obama in August 2015), canceling contributions to the United Nation’s Green Climate Fund, abstaining from all G7 and G20 climate action communiques, and withdrawing the United States from the Paris Agreement—(A)undermines the viability of the Paris Agreement;(B)harms American diplomacy;(C)disadvantages the ability of the United States private sector to compete in a clean energy global economy, for which the International Finance Corporation estimates that investments spurred by the Paris Agreement will creates up to $23,000,000,000,000 in new investment opportunities;(D)erodes the United States leadership, standing, and trust within the international community; and(E)concedes leadership and economic opportunity to foreign governments keen on taking advantage of the United States absence from international climate action initiatives.(17)The Paris Agreement’s central aim is—(A)to strengthen the global response to the threat of climate change by maintaining the global temperature rise well below 2 degrees Celsius above pre-industrial levels; and (B)to pursue efforts to further limit the temperature increase to 1.5 degrees Celsius.(18)The Paris Agreement—(A)specifies the need for a strong global response to climate change;(B)acknowledges that all [p]arties should, when taking action to address climate change, respect, promote and consider their respective obligations on human rights, the right to health, the rights of indigenous peoples, local communities, migrants, children, persons with disabilities and people in vulnerable situations and the right to development, as well as gender equality, empowerment of women and intergenerational equity;(C)notes the importance of climate justice when mitigating and adapting to climate change;(D)recognizes the need for an effective and progressive response to the urgent threat of climate change;(E)requires all parties to put forward their best efforts through nationally determined contributions and to strengthen these efforts in the future;(F)requires each party to update its nationally determined contribution every 5 years, with each successive nationally determined contribution representing a progression beyond the previous nationally determined contribution, and reflecting the party’s highest possible ambition;(G)recognizes that marine ecosystems covering more than 70 percent of the Earth’s surface have an integral role in climate balance; and(H)was developed under the UNFCCC, an international environmental treaty which the United States ratified, with the advice and consent of the Senate on October 15, 1992.(19)Seventy percent of the Paris Agreement signatories’ nationally determined contributions in support of the goals of the Paris Agreement are ocean-inclusive, and 39 Paris Agreement signatories are focused on the inclusion of ocean action in nationally determined contributions through the Because the Ocean initiative.(20)The United States communicated its nationally determined contribution—(A)to achieve, by 2025, an economy-wide target of reducing its greenhouse gas emissions by 26 to 28 percent below its 2005 level; and (B)to make best efforts to reduce its emissions by 28 percent.(21)A thriving clean energy industry in the United States, which employs more than 500,000 Americans, is essential in achieving these targets. (22)A number of existing laws and regulations in the United States also are relevant to achieving this target, including—(A)the Clean Air Act (42 U.S.C. 7401 et seq.); (B)the Energy Policy Act of 1992 (Public Law 102–486); and (C)the Energy Independence and Security Act of 2007 (Public Law 110–140).(23)On November 4, 2020, the United States withdrawal from the Paris Agreement became effective, which at the time resulted in the United States being the only state party (out of 197 parties) to the UNFCCC that is not a party to the Paris Agreement. (24)On January 20, 2021, President Biden initiated the process for reentering the United States into the Paris Agreement. On February 19, 2021, the United States officially rejoined the Paris Agreement.(25)Article 8 of the Paris Agreement states, Parties recognize the importance of averting, minimizing and addressing loss and damage associated with the adverse effects of climate change, including extreme weather events and slow onset events, and the role of sustainable development in reducing the risk of loss and damage.. Such adverse effects include strong winds from hurricanes and tropical storms, and flooding from storm surges and heavy rain, that inflict losses on various sectors of the United States economy.(26)The Paris Agreement requires that parties should strengthen their cooperation on enhancing action on adaptation, taking into account the Cancun Adaptation Framework, which includes measures to enhance understanding, coordination and cooperation with regard to climate change induced displacement, migration and planned relocation, where appropriate, at the national, regional and international levels.(27)The Paris Agreement is an example of the multilateral, international cooperation needed to overcome climate change-related challenges facing the global community, such as reducing emissions, promoting economic growth, and deploying clean energy technologies.(28)The Paris Agreement recognizes the fundamental priority of safeguarding food security and ending hunger, and the particular vulnerabilities of food production systems to the adverse impacts of climate change..(29)The Paris Agreement recognizes that—(A)adaptation is a global challenge facing all countries, with local, subnational, national, regional, and international dimensions; and (B)adapting to the effects of climate change is a key component of the long-term global response to climate change to protect people, livelihoods, and ecosystems.(30)American leadership during the Paris Agreement negotiations encouraged widespread international participation in the Paris Agreement.(31)American States, cities, and businesses are stepping up and pledging to meet the Paris Agreement goals in the wake of absent and uncertain leadership by the President.(32)The Paris Agreement—(A)has driven innovation in developing cleaner, more reliable, and more affordable forms of energy;(B)has demonstrated that addressing climate change and providing affordable energy to American consumers are not mutually exclusive; and(C)has encouraged the United States to develop the Mid-Century Strategy for Deep Decarbonization, which—(i)was released on November 16, 2016; and(ii)states, Energy efficiency improvements enable the energy system to provide the services we need with fewer resources and emissions. Over the past several years, the United States has demonstrated that programs and standards to improve the energy efficiency of buildings, appliances and vehicles can cost-effectively cut carbon pollution and lower energy bills, while maintaining significant support from U.S. industry and consumers..(33)Global temperatures must be kept below 1.5 degrees Celsius above pre-industrialized levels to avoid the most severe impacts of a changing climate, which will require—(A)global reductions in greenhouse gas emissions from human sources of 40 to 60 percent from 2010 levels by 2030; and(B)net-zero global emissions by 2050.(b)Sense of CongressIt is the sense of Congress that—(1)when the United States proffers a strong commitment and focused leadership on climate action, the rest of the world will likely follow its example;(2)when the United States abdicates leadership on such matters, other countries are likely to waiver on their commitments to action and retract to insular posturing on matters that require cooperation; and (3)in order to avert the worst impacts of climate change, which is in the core national interest of the United States, the United States should—(A)prioritize climate change in its foreign policy, and ensure that climate change is taken into account in all foreign policy decision making;(B)set the standard for ambition on climate action;(C)use its diplomatic leverage to create incentives for other countries to take strong action on climate change;(D)broker, with other world powers, bilateral commitments on emissions reductions and climate finance and support for developing countries, which are critical for—(i)building trust and consensus around global cooperation on climate action; and(ii)sending important investment signals to private finance and private industry on investment and development trends;(E)be transparent in how the United States is delivering on its commitments;(F)ensure it is adopting and implementing consistent policies and practices with respect to climate change across bilateral and multilateral development finance institutions; (G)hold other world powers accountable for making and meeting strong commitments;(H)call for reciprocal standards of transparency; and(I)support developing countries, in an inclusive manner—(i)to expand deployment and access to clean energy;(ii)to plan and invest in climate change adaptation solutions;(iii)to improve climate change resilience capacities; and(iv)to promote—(I)sustainable agriculture practices;(II)food security; and(III)natural resource conservation.3.PurposeThe purpose of this Act is to provide authorities, resources, policies, and recommended administrative actions—(1)to restore United States global leadership on addressing the climate crisis and make United States climate action and climate diplomacy a more central tenet of United States foreign policy; (2)to improve the United States commitment to taking more ambitious action to help mitigate global greenhouse gas emission and improve developing countries’ resilience and adaptation capacities to the effects of climate change;(3)to reclaim, accept, and fully engage diplomacy within a variety of current and outstanding multilateral institutions that the United States has withdrawn, withheld support, or diminished meaningful engagement from in recent years;(4)to encourage the pursuit of new bilateral cooperation agreements with other world powers on initiatives to advance global clean energy innovation and deployment and other measures to mitigate global greenhouse gas emissions and improve climate change adaptation capacities;(5)to ensure that the United States national security apparatus integrates critically important data on the compounding effects that climate change is having on global security risks by enhancing our understanding of how, where, and when such effects are destabilizing countries and regions in ways that may motivate conflict, displacement, and other drivers of insecurity; and(6)to authorize funding and programs to support a reaffirmation of the United States commitments to international cooperation and support for developing and vulnerable countries to take climate action. 4.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate;(B)the Committee on Appropriations of the Senate;(C)the Committee on Foreign Affairs of the House of Representatives; and(D)the Committee on Appropriations of the House of Representatives.(2)Clean energyThe term clean energy means—(A)renewable energy and energy from systems;(B)energy production processes that emit zero greenhouse gas emissions, including nuclear power;(C)systems and processes that capture and permanently store greenhouse gas emissions from fossil fuel production and electricity generation units;(D)products, processes, facilities, or systems designed to retrofit and improve the energy efficiency and electricity generated from electrical generation units, while using less fuel, less or fewer power production resources, or less feedstocks; and(E)zero emission vehicles.(3)Climate actionThe term climate action means enhanced efforts to reduce greenhouse gas emissions and strengthen resilience and adaptive capacity to climate-induced impacts, including—(A)climate-related hazards in all countries;(B)integrating climate change measures into national policies, strategies and planning; and(C)improving education, awareness-raising, and human and institutional capacity with respect to climate change mitigation, adaptation, impact reduction, and early warning.(4)Climate crisisThe term climate crisis means the social, economic, health, safety, and security impacts on people, and the threats to biodiversity and natural ecosystem health, which are attributable to the wide-variety of effects on global environmental and atmospheric conditions as a result of disruptions to the Earth’s climate from anthropogenic activities that generate greenhouse gas emissions or reduce natural resource capacities to absorb and regulate atmospheric carbon.(5)Climate diplomacyThe term climate diplomacy means methods of influencing the decisions and behavior of foreign governments and peoples through dialogue, negotiation, cooperation and other measures short of war or violence around issues related to addressing global climate change, including—(A)the mitigation of global greenhouse gas emissions;(B)discussion, analysis, and sharing of scientific data and information on the cause and effects of climate change;(C)the security, social, economic, and political instability risks associated with the effects of climate change;(D)economic cooperation efforts and trade matters that are related to or associated with climate change and greenhouse gas mitigation from the global economy;(E)building resilience capacities and adapting to the effects of change;(F)sustainable land use and natural resource conservation;(G)accounting for loss and damage attributed to the effects of climate change;(H)just transition of carbon intense economies to low or zero carbon economies and accounting for laborers within affected economies; and(I)technological innovations that reduce or eliminate carbon emissions. (6)Climate securityThe term climate security means the effects of climate change on—(A)United States national security concerns and subnational, national, and regional political stability; and(B)overseas security and conflict situations that are potentially exacerbated by dynamic environmental factors and events, including—(i)the intensification and frequency of droughts, floods, wildfires, tropical storms, and other extreme weather events;(ii)changes in historical severe weather, drought, and wildfire patterns;(iii)the expansion of geographical ranges of droughts, floods, and wildfires into regions that had not regularly experienced such phenomena;(iv)global sea level rise patterns and the expansion of geographical ranges affected by drought; and(v)changes in marine environments that effect critical geostrategic waterways, such as the Arctic Ocean, the South China Sea, the South Pacific Ocean, the Barents Sea, and the Beaufort Sea.(7)Nationally determined contributionThe term nationally determined contribution means a country’s pledged efforts to reduce national greenhouse gas emissions and adapt to the effects of climate change, which may include a financial pledge of support or financing to assist developing countries achieve their climate action goals, in accordance with paragraph 2 of Article 4 of the Paris Agreement, which requires each Party—(A)to prepare, communicate and maintain successive nationally determined contributions that it intends to achieve; and(B)to pursue domestic mitigation measures, with the aim of achieving the objectives of such contributions.(8)Natural climate solutionsThe term natural climate solutions mean actions to protect, sustainably manage, and restore natural or modified ecosystems that—(A)address climate change effectively and adaptively; and(B)simultaneously provide human well-being and environmental benefits. (9)Natural resourcesThe term natural resources means the terrestrial, freshwater, estuarine, and marine fish, wildlife, plants, land, air, water, habitats, and ecosystems. (10)Net zero greenhouse gas emissionsThe term net zero greenhouse gas emissions means that any anthropogenic greenhouse gas emissions are balanced or offset by deliberate activities that absorb or capture and permanently store equivalent amounts of greenhouse gases from the atmosphere.(11)Paris agreementThe term Paris Agreement means the international agreement adopted by parties to the United Nations Framework Convention on Climate Change’s 21st Conference of Parties in Paris, France on December 12, 2015.(12)Renewable energyThe term renewable energy means all forms of energy produced from sources that naturally occur or are replenished in nature in a sustainable manner, including bioenergy, geothermal energy, hydropower, ocean energy, solar energy, and wind energy.(13)ResilienceThe term resilience means the ability of human made and natural systems (including their component parts) to anticipate, absorb, cope, accommodate, or recover from the effects of a hazardous event in a timely and efficient manner, including through ensuring the preservation, restoration, or improvement of its essential basic structures and functions.(14)UNFCCCThe term UNFCCC means the United Nations Framework Convention on Climate Change, done at New York May 9, 1992, and entered into force March 21, 1994.(15)United States-Mexico-Canada Agreement; USMCAThe terms United States-Mexico-Canada Agreement and USMCA mean the Agreement between the United States of America, the United Mexican States, and Canada, done at Buenos Aires November 30, 2018.IClimate and National Security101.Climate diplomacy(a)In generalThe President and the Secretary of State shall prioritize climate action and climate diplomacy in United States foreign policy by—(1)ensuring diplomacy, support, and interagency coordination for bilateral and multilateral actions to address the climate crisis; and(2)improving coordination and integration of climate action across all bureaus and United States missions abroad. (b)Climate action integrationThe Secretary of State, through the Under Secretary of State for Economic Growth, Energy, and the Environment and any other designees, shall—(1)prioritize climate action and clean energy within the bureaus and offices under the leadership of the Under Secretary for Economic Growth, Energy, and the Environment;(2)ensure that such bureaus and offices are coordinating with other bureaus of the Department of State regarding the integration of climate action and climate diplomacy as a cross-cutting imperative across the Department of State;(3)encourage all Under Secretaries of State—(A)to assess how issues related to climate change and United States climate action are integrated into their operations and programs;(B)to coordinate crosscutting actions and diplomatic efforts that relate to climate action; and(C)to make available the technical assistance and resources of the bureaus and offices with relevant expertise to provide technical assistance and expert support to other bureaus within the Department of State regarding climate action, clean energy development, and climate diplomacy;(4)manage the integration of scientific data on the current and anticipated effects of climate change into applied strategies and diplomatic engagements across programmatic and regional bureaus of the Department of State and into the Department of State’s decision-making processes;(5)ensure that the relevant bureaus and offices provide appropriate technical support and resources—(A)to the President, the Secretary of State, and their respective designees charged with addressing climate change and associated issues;(B)to United States diplomats advancing United States foreign policy related to climate action; and(C)for the appropriate engagement and integration of relevant domestic agencies in international climate change affairs, including United States participation in multilateral fora; and (6)carry out other activities, as directed by the Secretary of State, that advance United States climate-related foreign policy objectives, including global greenhouse gas mitigation, climate change adaptation activities, and global climate security.(c)Responsibilities of the Under Secretary of State for Political AffairsThe Under Secretary of State for Political Affairs shall ensure that all foreign missions are—(1)advancing United States bilateral climate diplomacy; (2)engaging strategically on opportunities for bilateral climate action cooperation with foreign governments; and (3)utilizing the technical resources and coordinating adequately with the bureaus reporting to the Under Secretary of State for Economic Growth, Energy and the Environment.(d)ReportNot later than 200 days after the date of the enactment of this Act, the Under Secretary of State for Economic Growth, Energy, and the Environment, in cooperation with the Under Secretary of State for Political Affairs, shall submit a report to the appropriate congressional committees that—(1)assesses how climate action and United States climate diplomacy is integrated across the Bureaus of the Department of State; and (2)includes recommendations on strategies to improve cross bureau coordination and understanding of United States climate action and climate diplomacy.(e)Effect of elimination of positionsIf the positions of Under Secretary of State for Economic Growth, Energy, and the Environment and the Under Secretary of State for Political Affairs are eliminated or undergo name changes, the responsibilities of such Under Secretaries under this section shall be reassigned to other Under Secretaries of State, as appropriate.(f)Climate change experts in key embassiesNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit a report to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that—(1)identifies the number of personnel of the Department of State and the United States Agency for International Development who—(A)dedicate a significant portion of their work to climate change mitigation, climate change adaptation, food security, or clean energy matters; and (B)are stationed at United States missions in countries that are highly vulnerable to the effects or major greenhouse gas emitters;(2)analyzes the need for Federal climate change policy specialist personnel in United States embassies, United States Agency for International Development missions, and other United States diplomatic and international development missions; and(3)includes—(A)recommendations for increasing climate change expertise within United States missions abroad among foreign service officers; and (B)options for assigning to such missions climate change attachés from the Environmental Protection Agency, the Department of Energy, the National Oceanic and Atmospheric Administration, the National Aeronautics and Space Administration, the Department of Agriculture, the Department of the Interior, or other relevant Federal agencies.(g)Climate change advisorsThe Secretary of State, or the Secretary’s designee, shall have primary responsibility for the management and execution of United States climate diplomacy and related foreign policy and shall make appropriate arrangements with the Administrator of the United States Agency for International Development, the Administrator of the Environmental Protection Agency, the Secretary of Energy, the Secretary of Agriculture, the Administrator of the National Oceanic and Atmospheric Administration, the Administrator of the National Aeronautics and Space Administration, and other relevant Federal agencies and departments to assign personnel from such agencies and departments to serve as dedicated advisors on climate change matters in embassies of the United States or in other United States diplomatic or international development missions. (h)Climate change support and financingThe Secretary of State shall facilitate the coordination among the Department of State and other relevant departments and agencies, including the United States Agency for International Development, the Department of the Treasury, the United States Trade and Development Agency, and the United States International Development Finance Corporation, of contributing development finance or foreign assistance relevant to United States international climate action and in support of United States climate diplomacy. (i)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 102.Enhancing United States security considerations for global climate disruptions(a)In generalThe Secretary of State, in consultation with other relevant agencies, shall conduct biennial comprehensive evaluations of present and ongoing disruptions to the global climate system, including—(1)the intensity, frequency, and range of natural disasters;(2)the scarcity of global natural resources, including fresh water;(3)global food, health, and energy insecurities;(4)conditions that contribute to—(A)intrastate and interstate conflicts;(B)foreign political and economic instability;(C)international migration of vulnerable and underserved populations;(D)the failure of national governments; and(E)gender-based violence; and(5)United States and allied military readiness, operations, and strategy.(b)PurposesThe purposes of the evaluations conducted under subsection (a) are—(1)to support the practical application of scientific data and research on climate change’s dynamic effects around the world to improve resilience, adaptability, security, and stability despite growing global environmental risks and changes;(2)to ensure that the strategic planning and mission execution of United States international development and diplomatic missions adequately account for heightened and dynamic risks and challenges associated with the effects of climate change;(3)to improve coordination between United States science agencies conducting research and forecasts on the causes and effects of climate change and United States national security agencies;(4)to better understand the disproportionate effects of global climate disruptions on women, girls, indigenous communities, and other historically marginalized populations; and(5)to inform the development of the climate security strategy described in subsection (d).(c)ScopeThe evaluations conducted under subsection (a) shall—(1)examine developing countries’ vulnerabilities and risks associated with global, regional, and localized effects of climate change; and(2)assess and make recommendations on necessary measures to mitigate risks and reduce vulnerabilities associated with effects, including—(A)sea level rise;(B)freshwater resource scarcity;(C)wildfires; and(D)increased intensity and frequency of extreme weather conditions and events, such as flooding, drought, and extreme storm events, including tropical cyclones.(d)Climate security strategyThe Secretary shall use the evaluations required under subsection (a)—(1)to inform the development and implementation of a climate security strategy for the Bureau of Conflict and Stabilization Operations, the Bureau of Political-Military Affairs, embassies, consulates, regional bureaus, and other offices and programs operating chief of mission authority, including those with roles in conflict avoidance, prevention and security assistance, or humanitarian disaster response, prevention, and assistance; and(2)in furtherance of such strategy, to assess, develop, budget for, and (upon approval) implement plans, policies, and actions—(A)to account for the impacts of climate change to global human health, safety, governance, oceans, food production, fresh water and other critical natural resources, settlements, infrastructure, marginalized groups, and economic activity;(B)to evaluate the climate change vulnerability, security, susceptibility, and resiliency of United States interests and non-defense assets abroad;(C)to coordinate the integration of climate change risk and vulnerability assessments into all foreign policy and security decision-making processes, including awarding foreign assistance;(D)to evaluate specific risks to certain regions and countries that are—(i)vulnerable to the effects of climate change; and(ii)strategically significant to the United States;(E)to enhance the resilience capacities of foreign countries to the effects of climate change as a means of reducing the risks of conflict and instability;(F)to advance principles of good governance by encouraging foreign governments, particularly nations that are least capable of coping with the effects of climate change—(i)to conduct climate security evaluations; and(ii)to facilitate the development of climate security action plans to ensure stability and public safety in disaster situations in a humane and responsible fashion;(G)to evaluate the vulnerability, security, susceptibility, and resiliency of United States interests and nondefense assets abroad;(H)to build international institutional capacity to address climate security implications and to advance United States interests, regional stability, and global security; and(I)other activities that advance—(i)the utilization and integration of climate science in national security planning; and(ii)the clear understanding of how the effects of climate change can exacerbate security risks and threats. 103.Arctic diplomacy(a)Sense of CongressIt is the sense of Congress that—(1)the rapidly changing Arctic environment—(A)creates new national and regional security challenges due to increased military activity in the Arctic;(B)heightens the risks of potential conflicts spilling over into the Arctic region from interventions and theaters of tension in other regions of the world;(C)threatens maritime safety due to inadequate regional resource capacity to patrol the increase in vessel traffic this remote region is experiencing from the growing expanses of open Arctic water from diminished annual levels of sea ice;(D)impacts public safety due to increased human activity in the Arctic region where search and rescue capacity remains very limited; and(E)threatens the health of the Arctic’s fragile and historically pristine environment and the unique and highly sensitive species found in the Arctic’s marine and terrestrial ecosystems; and(2)the United States should reduce the consequences outlined in paragraph (1) by—(A)carefully evaluating the wide variety and extremely dynamic set of security and safety risks unfolding in the Arctic;(B)developing policies and making preparations for mitigating and responding to threats and risks in the Arctic;(C)adequately funding the National Earth System Prediction Capability to substantively improve weather, ocean, and ice predictions on time scales necessary for ensuring regional security and trans-Arctic shipping;(D)investing in resources, including a significantly expanded icebreaker fleet, to ensure that the United States has adequate capacity to prevent and respond to security threats in the Arctic region; and(E)pursuing diplomatic engagements with all nations in the Arctic region to reach an agreement for—(i)maintaining peace and stability in the Arctic region; and(ii)fostering cooperation on stewardship and safety initiatives in the Arctic region.(b)DefinitionsIn this section:(1)Arctic nationsThe term Arctic Nations means the 8 nations with territory or exclusive economic zones that extend north of the 66.56083 parallel latitude north of the equator, namely Russia, Canada, the United States, Norway, Denmark (including Greenland), Finland, Sweden, and Iceland.(2)Arctic regionThe term Arctic Region means the geographic region north of the 66.56083 parallel latitude north of the equator. (c)DesignationThe Assistant Secretary of State for Oceans and International Environmental and Scientific Affairs shall designate a deputy assistant secretary serving within the Bureau of Oceans and International Environmental and Scientific Affairs as Deputy Assistant Secretary for Arctic Affairs, who shall be responsible for affairs in the Arctic Region.(d)Duties The Deputy Assistant Secretary for Arctic Affairs shall—(1)facilitate the development and coordination of United States foreign policy in the Arctic Region relating to—(A)meeting national security needs;(B)protecting the Arctic environment and conserving its biological resources;(C)promoting environmentally sustainable natural resource management and economic development;(D)strengthening institutions for cooperation among the Arctic Nations;(E)involving Arctic indigenous people in decisions that affect them; and(F)enhancing scientific monitoring and research on local, regional, and global environmental issues;(2)coordinate the diplomatic objectives, and, as appropriate, represent the United States within multilateral fora that address international cooperation and foreign policy matters in the Arctic Region;(3)help inform transnational commerce and commercial maritime transit in the Arctic Region; (4)coordinate the integration of scientific data on the current and projected effects of climate change on the Arctic Region and ensure that such data is applied to the development of security strategies for the Arctic Region;(5)make available the methods and approaches on the integration of climate science to other regional security planning programs in the Department of State to better ensure that broader decision-making processes may more adequately account for the effects of climate change;(6)serve as a key point of contact for other Federal agencies, including the Department of Defense, the Department of the Interior, the Department of Homeland Security, and the Intelligence Community, on Arctic Region security issues;(7)develop and facilitate the implementation of an Arctic Region Security Policy in accordance with subsection (f); (8)use the voice, vote, and influence of the United States to encourage other countries and international multilateral organizations to support the principles of the Arctic Region Security Policy implemented pursuant to subsection (f); and(9)perform such other duties and exercise such powers as the Assistant Secretary of State for Oceans and International Environmental and Scientific Affairs and the Secretary of State shall prescribe.(e)Rank and statusThe Secretary of State may change the title of the Deputy Assistant Secretary for Arctic Affairs designated under subsection (c) to Special Representative or Special Envoy with the rank of Ambassador if—(1)the President nominates the person so designated to that rank and status; and (2)the Senate confirms such person to such rank and status.(f)Arctic Region Security PolicyThe Arctic Region Security Policy shall include requirements for the Bureau of Conflict and Stabilization Operations, the Bureau of Political-Military Affairs, embassies, regional bureaus, and other offices with a role in conflict avoidance, prevention and security assistance, or humanitarian disaster response, prevention, and assistance to assess, develop, budget for, and implement plans, policies, and actions—(1)to enhance the resilience capacities of Arctic Nations to the effects of climate change and increased civilian and military activity from Arctic Nations and other nations that may result from increased accessibility of the Arctic Region due to decreased sea ice, warmer ambient air temperatures and other effects of climate change, as a means of reducing the risk of conflict and instability;(2)to assess specific added risks to the Arctic Region and Arctic Nations that—(A)are vulnerable to the effects of climate change; and(B)are strategically significant to the United States;(3)to account for the impacts on human health, safety, stresses, reliability, food production, fresh water and other critical natural resources, and economic activity;(4)to coordinate the integration of climate change risk and vulnerability assessments into the decision-making process on foreign assistance awards to Arctic Nations;(5)to advance principles of good governance by encouraging and cooperating with Arctic Nations on collaborative approaches—(A)to sustainably manage natural resources in the Arctic Region;(B)to share the burden of ensuring maritime safety in the Arctic Region;(C)to prevent the escalation of security tensions by mitigating against the militarization of the Arctic Region;(D)to develop mutually agreed upon multilateral policies among Arctic Nations on the management of maritime transit routes through the Arctic Region and work cooperatively on the transit policies for access to and transit in the Arctic Region by non-Arctic Nations; and(E)to facilitate the development of Arctic Region Security Action Plans to ensure stability and public safety in disaster situations in a humane and responsible fashion; and(6)to evaluate the vulnerability, security, susceptibility, and resiliency of United States interests and nondefense assets in the Arctic Region.IIInternational Agreements and Conventions201.Sense of Congress in support of the United States returning to the Paris AgreementIt is the sense of Congress that—(1)President Trump’s decision to withdraw the United States from the Paris Agreement was a mistake that harmed the leadership, economic, national security, and diplomatic interests of the United States;(2)the United States expeditious return to the Paris Agreement is a critical first step to restoring United States leadership among, and in cooperation with, the international community;(3)resuming United States global leadership in the Paris Agreement’s implementation process is critical to ensuring that the rules and procedures for implementing the Paris Agreement achieve maximum benefits for the United States;(4)prioritizing the immediate preparation and communication of an updated United States nationally determined contribution in support of the Paris Agreement will demonstrate a renewed and increasingly ambitious United States commitment to climate action, which should incorporate—(A)strategies for achieving domestic greenhouse gas emissions reductions that achieve the United States 2015 national determined contribution to the Paris Agreement; (B)an ambitious 2030 mitigation target representing a mid-term goal that signifies the emission reductions trajectory the United States needs to be on to achieve net-zero greenhouse gas emissions by 2050;(C)commitments to engage constructively with parties to the Paris Agreement regarding the development of strategies to secure ambitious commitments from all parties and to ensure adequate progress on mitigating greenhouses sufficiently to prevent 1.5 degree Celsius increase of warming;(D)announced intentions of the United States to accept and fulfill United States obligations to other international agreements to reduce global greenhouse gas emissions, including the International Civil Aviation Organization’s Carbon Offset and Reduction Scheme for International Aviation and the Kigali Amendment to the Montreal Protocol;(E)an intention to resume the United States cooperation and support for cooperative climate action detailed and announced in various climate change communiques produced by the G7, the G20, the Arctic Council, the United Nations, and others for which the United States has recently abstained;(F)a platform and policy incentives for the United States private sector, and State and local governments to accurately account for their contributions to reduce greenhouse gas emissions;(G)a new, increased contribution pledge to the Green Climate Fund, and contributions to other complementary multilateral funds;(H)a commitment to resume a leadership role within the Green Climate Fund to achieve accountability, transparency, and management reforms; and(I)other activities that advance United States climate-related foreign policy objectives, including global greenhouse gas mitigation, climate change adaptation activities, and global climate security;(5)United States collaboration with other nations, especially developing countries most impacted by the need to transition carbon intensive industrial sectors, and the workforces of these affected industries, on the global transition to environmentally sustainable economies and societies to ensure workers benefit from opportunities that arise in a transition to economies powered by clean energy, including engagements on— (A)realizing the potential to create significant net gains in employment opportunities through increases in the number of decent jobs through investments in environmentally sustainable production and consumption and management of natural resources;(B)improving the quality of jobs and increased incomes on a large scale from more productive processes, and environmentally sustainable products and services in sectors such as agriculture, renewable energy, transport, construction, recycling, and tourism;(C)social inclusion through improved access to affordable, environmentally sustainable energy and payments for environmental services, which are of particular relevance to women and residents in rural areas who face more economic challenges;(D)protections from the effects of economic restructuring that would otherwise result in the displacement of workers and possible job losses;(E)training and access to new job opportunities attributable to new environmentally sustainable and clean energy powered enterprises and workplaces;(F)attracting new environmentally sustainable and clean energy powered enterprises and workplaces to communities transitioning to low carbon economies and assist with adapting to climate change to avoid loss of assets and livelihoods and involuntary migration; and(G)avoiding adverse effects on the incomes of poor households from higher energy and commodity prices; and(6)the United States should communicate its intention to achieve net zero greenhouse gas emissions by 2050.202.Enhanced United States commitment to the Paris Agreement(a)Sense of Congress regarding need for updated United States nationally determined contributionIt is the sense of Congress that—(1)all parties determine their voluntary contributions to the Paris Agreement, in accordance with Article 4.2 of the Paris Agreement;(2)the development and submission of a new United States nationally determined contribution should be prioritized, in accordance with Article 4.9 of the Paris Agreement;(3)the new United States nationally determined contribution should—(A)represent an ambitious 2030 target, in accordance with Articles 4.2 and 4.3 of the Paris Agreement; and(B)put the United States on an appropriate trajectory towards achieving net zero greenhouse gas emissions by 2050; and(4)the plan required under subsection (b) should—(A)be developed in accordance with Article 4.13 of the Paris Agreement;(B)inform United States obligations under Article 13.7 of the Paris Agreement; and(C)clearly demonstrate how the United States will achieve the target referred to in paragraph (3). (b)Plan for developing the United States nationally determined contributionAt least 20 days before the United States submits a new or provisional nationally determined contribution, the President shall consult with, and provide embargoed drafts of the nationally determined contribution to, the appropriate congressional committees.(c)Public transparencyThe President shall make available to the public a plan for the United States to meet its nationally determined contribution, which shall include—(1)ambitious, economy-wide, short-term greenhouse gas emissions reductions targets for 2025 and 2030, with relevant addenda to the plan following its initial submission;(2)considerations made for populations, regions, industries, and constituencies that could be affected by actions to meet the targets described in paragraph (1) and the failure to meet such targets, including the effect of such actions on—(A)United States jobs, wages, and pay;(B)the cost of energy (such as electricity and gasoline) for consumers; and(C)the ability to develop and deploy new, innovative, domestically produced technologies;(3)a description of how the United States may use—(A)multilateral and bilateral diplomatic tools, in addition to the expert committee established under Article 15 of the Paris Agreement, to encourage and assist other parties to the Paris Agreement to fulfill their announced contributions; and(B)the mechanisms under Articles 12 and 13 of the Paris Agreement to urge enhanced actions from other parties to achieve the overall objectives of the Paris Agreement;(4)a description of how the Paris Agreement’s loss and damage provisions would affect infrastructure resiliency in the United States;(5)a coherent and stable policy framework for sustainable enterprise development and decent work opportunities for all United States residents that—(A)is developed through engagement in social dialogue, particularly in—(i)communities that have historically experienced environmental injustice; and(ii)communities with economies that are heavily dependent on fossil fuel production or consumption; and(B)maintains such social dialogue, in line with international labor standards—(i)at all stages, from policy design to implementation and evaluation; and (ii)at all levels, from the national level to the enterprise; and(6)an accounting of other relevant activities that advance United States foreign policy objectives of—(A)advancing global greenhouse gas mitigation;(B)supporting climate change adaptation activities; and (C)improving global climate security. (d)Education and public awareness(1)In generalThe plan developed under subsection (c) shall be consistent with Article 12 of the Paris Agreement, which states Parties shall cooperate in taking measures, as appropriate, to enhance climate change education, training, public awareness, public participation and public access to information, recognizing the importance of these steps with respect to enhancing actions under this Agreement..(2)Rule of constructionNothing in this Act may be construed to require or prohibit the President from including in the plan developed under subsection (b), consistent with the prohibition described in section 438 of the General Education Provisions Act (20 U.S.C. 1232a), recommendations to support State and local educational agencies, in integrating instruction on human-caused climate change and the societal, environmental, and economic effects of such climate change into curricula taught in elementary and secondary schools under the control of such State and local educational agencies, in order to meet the goals and ambitions of the Paris Agreement to ensure climate education and awareness in schools.(e)Sense of Congress regarding the accountability of parties to the Paris AgreementIt is the sense of Congress that the United States shall use its diplomatic leverage and the mechanisms of the Paris Agreement that promote transparency, reporting, and accountability among parties to seek to play critical leadership roles on the Paris Agreement’s critical working groups, subsidiary bodies, and constituted bodies—(1)to maximize the United States ability to hold other parties accountable for meeting the commitments to the Paris Agreement; and(2)to ensure that all parties commit to and meet ambitious greenhouse gas emissions reductions targets.203.Sense of Congress regarding ratification of the Kigali Amendment to the Montreal Protocol(a)FindingsCongress finds the following:(1)The chemical refrigerant alternative, hydrofluorocarbon (HFC), and its chemical derivatives identified in Annex F of the Montreal Protocol on Substances that Deplete the Ozone Layer, done at Montreal September 16, 1987, which replaced hydrochlorofluorocarbon (HCFC) and chlorofluorocarbon (CFC), are short-lived and highly potent greenhouse gases.(2)Some HFCs are 4,000 times more potent greenhouse gases than carbon dioxide. The expansion of mass production and worldwide use of HFCs have significantly contributed to the recent worsening of the global climate crisis.(3)In October 15, 2016, the parties at the 28th Meeting of Parties to the Montreal Protocol, with the support of the United States, adopted an amendment (referred to in the Act as the Kigali Amendment) to the Montreal Protocol to globally phase down the production and application of hydrofluorocarbons, most commonly used as refrigerants in air conditioners and for cold storage.(4)The Kigali Amendment calls for parties to cut the production and consumption of HFCs by more than 80 percent during a 30-year period—(A)to eliminate an estimated 80,000,000,000 metric tons of carbon dioxide equivalent emissions by 2050; and (B)to avoid up to 0.5 degree Celsius warming by the end of the century, while continuing to protect the ozone layer.(5)United States ratification of the Kigali Amendment will require the advice and consent of the Senate. There is broad bipartisan support for the Kigali Amendment in the Senate, as evidenced by a letter sent by 13 Republican senators to the President on June 4, 2018, urging the President to submit the Kigali Amendment to the Senate for advice and consent.(6)The Environmental Protection Agency received sufficient domestic legal authority to comply with the international obligations of the Kigali Amendment under title II of the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2021 (division G of Public Law 116–260), which was enacted on December 27, 2020.(7)As of the date of the introduction of the Act, the President has not submitted the Kigali Amendment to the Senate for advice and consent and the United States Government has neither ratified nor implemented policies to comply with the Kigali Amendment.(8)The Kigali Amendment, which has been ratified by 100 parties, entered into force on January 1, 2019.(9)Adoption of the Kigali Amendment and United States ratification of and compliance with the Kigali Amendment is supported broadly by affected industry stakeholders and environmental public interest organizations.(10)Industries in the United States that use and produce fluorocarbons—(A)contribute more than $158,000,000,000 annually in goods and services to the economy of the United States; and (B)employ more than 700,000 individuals, with an annual industry-wide payroll of more than $32,000,000,000.(11)Foreign competitors to United States chemical refrigerant and refrigeration equipment based and operating in countries that have ratified the Kigali Amendment and are implementing policies in compliance with the Kigali Amendment are gaining an advantage on United States based industries in the manufacturing and used of next-generation chemicals and equipment.(12)The United States ratification of the Kigali Amendment—(A)would support and promote the technological leadership of the United States industries to lead global production and marketing of replacement refrigerants and equipment in compliance with the Kigali Amendment; and (B)according to industry analysis, would potentially create approximately 33,000 new manufacturing jobs in the United States and add approximately $12,500,000,000 per year to the economy of the United States.(b)Sense of CongressIt is the sense of Congress that—(1)the President should immediately submit the Kigali Amendment to the Senate for advice and consent; and(2)the Senate should promptly provide its advice and consent on the Kigali Amendment.204.Compliance with the carbon offset and reduction scheme for international aviationThe Administrator of the Federal Aviation Administration shall promulgate regulations establishing uniform policies and take other necessary actions to implement the terms of the Carbon Offset and Reduction Scheme for International Aviation (commonly known as CORSIA), which was adopted by International Civil Aviation Organization in October 2016 as Assembly Resolution A39–3, and any amendments to such Resolution with which the United States concurs, as means to secure a single global carbon emissions market-based mechanism to facilitate the participation of operators of civil aircraft of the United States in international aviation.205.Short-lived climate pollutants(a)DefinitionsIn this section:(1)High-GWP HFCThe term high-GWP HFC means newly manufactured hydrofluorocarbons with a global warming potential calculated over a 100-year period of greater than 150, as described in the Fifth Assessment Report of the Intergovernmental Panel on Climate Change. (2)Short-lived climate pollutantsThe term short-lived climate pollutants means—(A)black carbon;(B)methane; and(C)high-GWP HFC.(b)In generalThe President shall direct the United States representatives to appropriate international bodies and conferences (including the United Nations Environment Programme, the UNFCCC, the Montreal Protocol, the Arctic Council, the Group of 7, the Group of 20, the Organization for Economic Co-Operation and Development (OECD), the Association of Southeast Asian Nations, the Asia Pacific Economic Cooperation, the Arctic Council, the Climate and Clean Air Coalition on Short-Lived Climate Pollutants, and the Global Alliance for Climate-Smart Agriculture) to use the voice, vote, and influence of the United States, consistent with the broad foreign policy goals of the United States, to advocate that each such body or conference—(1)commit to significantly increasing efforts to reduce short-lived climate pollutants;(2)invest in and develop alternative energy sources, industrial and agricultural processes, appliances, and products to replace sources of short-lived climate pollutants;(3)enhance coordination with the private sector—(A)to increase production and distribution of clean energy alternatives, industrial processes, and products that will replace sources of short-lived climate pollutants;(B)to develop action plans to mitigate short-lived climate pollutants from various private sector operations;(C)to encourage best technology, methods, and management practices for reducing short-lived climate pollutants;(D)to craft specific financing mechanisms for the incremental costs associated with mitigating short-live climate pollutants; and(E)to grow economic opportunities and develop markets, as appropriate, for short-lived climate pollutants trading, capture, and other efforts that support economic growth using low and zero carbon energy sources;(4)provide technical assistance to foreign regulatory authorities and governments to remove unnecessary barriers to investment in short-lived climate mitigation solutions, including—(A)the use of safe and affordable clean energy;(B)the implementation of policies requiring industrial and agricultural best practices for capturing or mitigating the release of methane from extractive, agricultural, and industrial processes; and(C)climate assessment, scientific research, monitoring, and technological development activities;(5)develop and implement clear, accountable, and metric-based targets to measure the effectiveness of projects described in paragraph (4); and(6)engage international partners in an existing multilateral forum (or, if necessary, establish through an international agreement a new multilateral forum) to improve global cooperation for—(A)creating tangible metrics for evaluating efforts to reduce short-lived climate pollutants;(B)developing and implementing best practices for phasing out sources of short-lived climate pollutants, including expanding capacity for innovative instruments to mitigate short-lived climate pollutants at the national and subnational levels of foreign countries, particularly countries with little capacity to reduce greenhouse gas emissions and deploy clean energy facilities, and countries that lack sufficient policies to advance such development;(C)encouraging the development of standards and practices, and increasing transparency and accountability efforts for the reduction of short-lived climate pollutants;(D)integrating tracking and monitoring systems into industrial processes;(E)fostering research to improve scientific understanding of—(i)how high concentrations of short-lived climate pollutants affect human health, safety, and our climate;(ii)changes in the amount and regional concentrations of black carbon and methane emissions, based on scientific modeling and forecasting;(iii)effective means to sequester short-lived climate pollutants; and(iv)other related areas of research the United States representatives deem necessary;(F)encouraging the World Bank, the International Monetary Fund, and other international finance organizations—(i)to prioritize efforts to combat short-lived climate pollutants; and (ii)to enhance transparency by providing sufficient and adequate information to facilitate independent verification of their climate finance reporting; (G)encouraging observers of the Arctic Council (including India and China) to adopt mitigation plans consistent with the findings and recommendations of the Arctic Council’s Framework for Action on Black Carbon and Methane;(H)collaborating on technological advances in short-lived climate pollutant mitigation, sequestration and reduction technologies; and(I)advising foreign countries, at both the national and subnational levels, regarding the development and execution of regulatory policies, services, and laws pertaining to reducing the creation and the collection and safe management of short-lived climate pollutants.(c)Enhancing international outreach and partnership of United States agencies involved in greenhouse gas reductions(1)FindingCongress recognizes the success of the United States Climate Alliance and the greenhouse gas reduction programs and strategies established by the Environmental Protection Agency’s Center for Corporate Climate Leadership.(2)Authorization of efforts to build foreign partnershipsThe Secretary of State shall work with the Administrator of the Environmental Protection Agency to build partnerships, as appropriate, with the governments of foreign countries and to support international efforts to reduce short-lived climate pollutants and combat climate change.(d)Negotiation of new international agreements and reassertion of targets in existing agreementsNot later than 1 year after the date of the enactment of this Act, the Secretary of State shall submit a report to Congress that—(1)assesses the potential for negotiating new international agreements, new targets within existing international agreements or cooperative bodies, and the creation of a new international forum to mitigate globally short-lived climate pollutants to support the efforts described in subsection (b);(2)describes the provisions that could be included in such agreements;(3)assesses potential parties to such agreements;(4)describes a process for reengaging with Canada and Mexico regarding the methane targets agreed to at the 2016 North American Leaders’ Summit; and(5)describes a process for reengaging with the countries of the Arctic Council regarding the methane and black carbon targets that were negotiated in 2015 through the Framework for Action.(e)Consideration of short-Lived climate pollutants in negotiating international agreementsIn negotiating any relevant international agreement with any country or countries after the date of the enactment of this Act, the President shall—(1)consider the impact short-lived climate pollutants are having on the increase in global average temperatures and the resulting global climate change;(2)consider the effects that climate change is having on the environment; and(3)ensure that the agreement strengthens efforts to eliminate short-lived climate pollutants from such country or countries. 206.International cooperation regarding clean transportation and sustainable land use and community development(a)FindingsCongress finds the following:(1)Agriculture, forestry, and other land use accounted for 24 percent of global greenhouse gas emissions during 2010, which—(A)is caused primarily from agriculture (cultivation of crops and livestock) and deforestation; and(B)does not take into account the carbon dioxide that ecosystems remove from the atmosphere by sequestering carbon in biomass, dead organic matter, and soils, which offset approximately 20 percent of emissions from this sector. (2)The transportation sector accounts for 14 percent of global gas emissions and 28 percent of the United States greenhouse gas emissions.(3)According to the National Center for Biotechnology Information’s report, National Mitigation Potential from Natural Climate Solutions in the Tropics—(A)better land stewardship is needed to achieve the Paris Agreement’s temperature goal of holding the increase of global average temperatures well below 2 degrees Celsius, particularly in the tropics;(B)as countries enhance their nationally determined contributions, confusion persists about the potential contribution of better land stewardship to meeting such goal;(C)in 50 percent of the tropical countries, cost-effective natural climate solutions could mitigate more than 50 percent of national emissions;(D)in more than 25 percent of the tropical countries, cost effective natural climate solutions potential is greater than national emissions; and(E)natural climate solutions can transform national economies and contribute to sustainable development goals. (4)According to the International Energy Agency—(A)global transport emissions increased by less than 0.5 percent in 2019 (compared with an average annual increase of 1.9 percent since 2000), owing to efficiency improvements, electrification, and greater use of biofuels;(B)transportation is responsible for 24 percent of direct carbon dioxide emissions from fossil fuel combustion;(C)electric car deployment has grown rapidly since 2010, with the global stock of electric passenger cars passing 5,000,000 in 2018 (an increase of 63 percent from the previous year);(D)in 2018—(i)approximately 45 percent of all electric cars on the road were in China;(ii)approximately 24 percent of such cars were in Europe; and(iii)approximately 22 percent of such cars were in the United States;(E)existing measures to increase efficiency and reduce energy demand must be deepened and extended for compliance with the Sustainable Development Scenario of the International Energy Agency’s World Energy Model;(F)prior to the COVID–19 pandemic, emissions from aviation and shipping were increasing faster than all other transportation modes; and(G)energy demand and emissions have continued to rise in all modes of road transport (cars, trucks, buses, and 2- and 3-wheelers), particularly in heavy-duty road freight transport, which account for 75 percent of global transportation sector emissions.(5)The worldwide market share of sport utility vehicles rose 15 percentage points between 2014 and 2019, and now comprises 40 percent of the global light-duty vehicle market.(6)China is the world’s largest automobile market, with more than 23,700,000 light vehicles sold in China in 2018. As China’s road network rapidly continues to expand, the number of vehicle miles traveled per capita will most likely lead to growth in China’s transportation sector carbon dioxide emissions.(7)Even with India’s advancement of policies to promote electric vehicles and biofuels—(A)India relies heavily on oil, and comprises 29 percent of India’s total energy consumption;(B)prior to the COVID–19 pandemic, India was the world’s fastest growing aviation market, with passenger numbers for domestic and international flights doubling since 2010;(C)India is planning to build 100 new airports between 2020 and 2035, and industry analysts have projected up to 520,000,000 Indian air travelers annually by 2037; and(D)the World Health Organization reports that 15 of the cities worldwide with the worst air pollution are in India, largely due to urban vehicle emissions.(8)In 2013, Mexico became the first vehicle market in Latin America to establish fuel economy or carbon dioxide emissions standards.(9)The Department of State, the National Highway Traffic Safety Administration, and the Environmental Protection Agency do not have a program in place to encourage other countries to adopt standards that are compatible with United States fuel economy and emissions standards.(10)Many countries adopt European emissions standards rather than United States standards, in part because of European diplomatic engagement, disadvantaging United States automakers in international markets.(b)Statement of policyIt is the policy of the United States to partner, consult, and coordinate with foreign governments, civil society, international financial institutions, subnational communities, agribusiness and automobile industry leaders, and the private sector in a concerted effort—(1)to raise awareness of—(A)the greenhouse gas emission contributions from agriculture, forestry, other land uses, and the transportation sector to the annual total of anthropogenic greenhouse gas emissions globally; and(B)the importance of working cooperatively on the development of multi-faceted and country specific policies and strategies—(i)to effectively reduce greenhouse gas emissions from agriculture, forestry, other land uses, and the transportation sector; and (ii)to promote economic growth, opportunities, sustainable land management, and equitable access to mobility, transportation services, and resources among all populations;(2)to mitigate land use sector emissions through enhanced land use planning, sustainable agriculture practices, sustainable forest management, and community-led conservation and development and other natural climate solutions;(3)to use the voice and vote of the United States in multilateral institutions to advance international efforts to advance sustainable land-use planning, climate-smart agriculture, sustainable forest management, and community-led conservation and development;(4)to improve the reliability and sustainability of transportation systems, particularly in developing countries, through a focus on mitigating carbon emissions, improving health and safety outcomes through improved land use and community design, and improved mobility for all populations;(5)to promote collaboration regarding international research and development in—(A)zero-emission vehicles;(B)sustainable urban development and smart growth; and(C)advanced low carbon biofuels for transportation;(6)to facilitate and support the ability of parties to the Paris Agreement to more accurately monitor, record, and report transportation sector emissions;(7)to develop greater cooperation among parties for strengthening the rules and ambition of the Paris Agreement’s mitigation targets for transportation sector emissions;(8)to improve the structural integrity of critical transportation infrastructure to withstand current and forecasted effects of climate change and support community resilience, improved access to jobs, and adaptability to the effects of climate change; and (9)to explore new opportunities or seek enhanced initiatives within existing multilateral and bilateral agreements to develop mechanisms and policies for reducing transportation sector greenhouse gas emissions.(c)International cooperationIn implementing the policy described in subsection (b), the President should direct the United States representatives to appropriate international bodies to use the influence of the United States, consistent with the broad foreign policy goals of the United States, to advocate that each such body—(1)promote transportation sector investment in—(A)electric vehicles and other low and zero carbon transportation technologies; and(B)sustainable land use development that incorporates—(i)multi-modal transportation designs aimed at reducing—(I)traffic congestion;(II)carbon emissions from motor vehicles;(III)travel times between high volume destinations within a community;(IV)vehicle crashes and other threats to motorist and pedestrian safety; and (V)stormwater runoff from impervious road surfaces, vehicle conflicts with wildlife, habitat destruction, and other forms of environmental degradation commonly associated with roads and motor vehicles;(ii)multi-use community designs and dense development that accounts for locating residential development near essential goods, services, and job opportunities (to reduce individual reliance of motorized personal transportation); and(iii)transportation systems designed—(I)to maximize the safety of all users; and(II)to reduce the probability of motorized vehicle crashes, including motorized vehicle crashes that injure or kill pedestrians and bicyclists;(2)strive to improve mobility by advancing equitable access to transportation services among all populations, particularly historically underserved or marginalized populations and communities;(3)improve environmental quality and community health outcomes through—(A)safer and more efficient multi-modal transportation systems that reduce vehicle pollution and congestion;(B)reductions in the amount of impervious surfaces; and(C)integration of safe pedestrian and bicycling infrastructure;(4)addresses unique transportation and economic needs of countries’ diverse populations and communities in ways that also support a country’s achievement of ambitious greenhouse gas mitigation commitments;(5)enhance coordination and engagement with private sector stakeholders;(6)provide technical assistance to foreign regulatory authorities and governments to remove barriers to investment in transportation systems, infrastructure and electric vehicles and low and zero carbon fuels; and(7)use clear, accountable, and metric-based targets to measure the effectiveness of such projects.(d)Vehicle Fuel Economy and CO2 Emissions Diplomacy Initiative(1)DevelopmentThe Secretary of State, in consultation with the Secretary of Commerce, the Secretary of Transportation, the Secretary of the Treasury, and the Administrator of the Environmental Protection Agency, shall develop a Vehicle Fuel Economy and CO2 Emissions Diplomacy Initiative to promote the worldwide adoption of vehicle fuel economy and vehicle carbon dioxide emissions standards that are compatible with United States standards. (2)Responsibilities and duties(A)Diplomatic effortsThe Secretary of State shall lead diplomatic efforts to encourage foreign governments to adopt vehicle fuel economy standards and vehicle carbon dioxide emissions standards.(B)Technical assistanceThe Administrator of the National Highway Traffic Safety Administration and the Administrator of the Environmental Protection Agency shall provide technical assistance to other countries to help such countries to develop new standards, testing regimes, and compliance strategies.(3)Program scopeThe Vehicle Fuel Economy and CO2 Emissions Diplomacy Initiative should—(A)have the goal of reducing oil consumption by at least 2,000,000 barrels per day by 2030, in addition to the reduction anticipated by the implementation of standards in existence as of the date of the enactment of this Act;(B)include input in developing the program from leaders in United States industry; and(C)focus special attention on Latin America.207.Sense of Congress on United States reengagement with the Group of Seven and the Group of Twenty on climate action(a)FindingsCongress finds the following:(1)President Trump has abstained from several heads of state meetings on climate action and cooperation with the heads of state from countries comprising the Group of Seven (referred to in this section as the G7) and the Group of Twenty (referred to in this section as the G20).(2)The G7 summit held in Charlevoix, Quebec in June 2018 produced a climate action communique that was signed by the heads of state from Canada, France, Germany, Italy, Japan, and the United Kingdom, but was not signed by the United States.(3)The G7 climate action communique states, Canada, France, Germany, Italy, Japan, the United Kingdom, and the European Union reaffirm their strong commitment to implement the Paris Agreement, through ambitious climate action, in particular through reducing emissions while stimulating innovation, enhancing adaptive capacity, strengthening and financing resilience and reducing vulnerability; as well as ensuring a just transition, including increasing efforts to mobilize climate finance from a wide variety of sources..(4)In 2019, the United States blocked the G7 from making any new or additional commitments on climate change, to the expressed disappointment and frustration of the other six heads of state.(5)The G7, without the active participation of the United States, continues to work together to fulfill clean energy commitments on initiatives such as the 2014 Rome Initiative for Energy Security, the 2015 Hamburg Initiative for Sustainable Energy Security, the 2016 Kitakyushu Initiative on Energy Security for Global Growth, and the Africa Renewable Energy Initiative. However, United States objections to global cooperative climate action have prevented the G7 from undertaking new clean energy and climate action initiatives in recent years.(6)The 2018 Buenos Aires Leaders Declaration by the G20—(A)recognizes the risks that climate change poses to global security, global health, and economic development; and(B)affirms the significance of the Paris Agreement.(7)The United States insisted on the inclusion of a statement in the G20 Buenos Aires Leaders Declaration, for which the United States was the only subscriber, expressing dissenting opinions on international climate action cooperation and equivocation on utilizing all energy sources and technologies, while protecting the environment.(8)In 2019, the G20 narrowly avoided concluding without a leaders’ declaration, when the President unsuccessfully tried to pressure the other 19 heads of state to weaken commitments on combating climate change in the 2019 G20 Osaka Leaders Declaration, leaving the United States to provide a dissenting provision articulating its outlier position on climate action in the Declaration.(b)In generalNot later than 60 days after the date of the enactment of this Act, the President, acting through the Secretary of State, shall initiate a China-focused agenda at the G7, with respect to—(1)trade and investment issues and enforcement;(2)establishing and promulgating international infrastructure standards;(3)the erosion of democracy in Hong Kong;(4)human rights concerns in Xinjiang, Tibet, and other areas in the People’s Republic of China;(5)the security of 5G telecommunications;(6)anti-competitive behavior;(7)coercive and indentured international finance and conditional provision of foreign assistance;(8)international influence campaigns;(9)climate change;(10)China’s domestic and international investments in new coal power plants;(11)environmental standards; and(12)coordination with like-minded regional partners, including the Republic of Korea and Australia.(c)Briefing on progress of negotiationsNot later than 1 year after the date of the enactment of this Act, the President shall provide a briefing to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives regarding the progress of any negotiations described in subsection (b). (d)Sense of CongressIt is the sense of Congress that the United States should—(1)in the next G7 communique and G20 Leaders’ Declaration—(A)renounce the United States contrarian positions on climate change expressed in the 2018 and 2019 official documents of the G7 and G20 summits;(B)renew its commitment to climate cooperation and support for fulfilling the goals of the Paris Agreement in the context of the G7 and the G20;(C)lead efforts to formalize new mechanisms and commitments to climate action cooperation between the heads of state of the G7 and of the G20, which are aimed at—(i)increasing ambition on greenhouse gas mitigation; and (ii)strengthening support for climate finance in developing countries, particularly countries that are most vulnerable to the effects of climate change; and(D)challenge the heads of state of the G7 and the G20 to leverage private financing and increase grants and official development assistance in clean energy and sustainable development projects in their own countries and in developing countries, especially countries that are most vulnerable to the effects of climate change; and(2)initiate the China-focused agenda described in subsection (b) at the G7.IIIClimate change development finance and support301.International Climate Change Adaptation, Mitigation, and Security Program(a)DefinitionsIn this section: (1)ConventionThe term Convention means the United Nations Framework Convention on Climate Change, done at New York May 9, 1992, and entered into force March 21, 1994.(2)Most vulnerable communities and populationsThe term most vulnerable communities and populations means communities and populations that are at risk of substantial adverse effects of climate change and have limited capacity to respond to such effects, including women, impoverished communities, children, indigenous peoples, and formal and informal workers. (3)Most vulnerable developing countriesThe term most vulnerable developing countries means, as determined by the Administrator of the United States Agency for International Development, developing countries that are at risk of substantial adverse effects of climate change and have limited capacity to respond to such effects, considering the approaches included in any international treaties and agreements. (4)ProgramThe term Program means the International Climate Change Adaptation, Mitigation, and Security Program established pursuant to subsection (c). (b)PurposeThe purpose of this section is to provide authorities for additional, new, current, and ongoing bilateral and regional international development assistance, and, as appropriate, to leverage private resources, in support of host country driven projects, planning, policies, and initiatives designed to improve the ability of host countries—(1)to primarily produce reliable renewable energy and reduce or mitigate carbon emissions from the power sector while facilitating the transition in key global markets from electricity generated from fossil fuel power to low-cost clean energy sources, in a manner that is equitable for workers and communities;(2)to adapt and become more resilient to current and forecasted effects of climate change; and(3)to employ— (A)sustainable land use practices that mitigate desertification and reduce greenhouse gas emissions from deforestation and forest degradation; and (B)agricultural production practices that reduce poverty while improving soil health, protecting water quality, and increasing food security and nutrition. (c)Establishment of ProgramThe Secretary of State, in coordination with the Secretary of the Treasury and the Administrator of the United States Agency for International Development, shall establish a program, to be known as the International Climate Change Adaptation, Mitigation, and Security Program, to provide bilateral and regional assistance to developing countries for programs, projects, and activities described in subsection (e).(d)Supplement not supplantAssistance provided under this section shall be used to supplement, and not to supplant, any other Federal, State, or local resources available to carry out activities that fit the characteristics of the Program.(e)PolicyIt shall be the policy of the United States to ensure that the Program provides resources to developing countries, particularly the most vulnerable communities and populations in such countries, to support the development and implementation of programs, projects, and activities that—(1)reduce greenhouse gas emissions through the integration and deployment of clean energy, which may include transmission, distribution, and interconnections to renewable energy, while facilitating the transition in key global markets from electricity generated from fossil fuel power to low-cost renewable energy sources, in a manner that is equitable for workers and communities; (2)advance the use of clean energy technologies facing financial or other barriers to widespread deployment that could be addressed through support under the Program to reduce, sequester, or avoid greenhouse gas emissions;(3)improve the availability, viability, and accessibility of zero emission vehicles, including support for design and development of transportation networks and land use practices that mitigate carbon emissions in the transportation sector;(4)support building capacities that may include—(A)developing and implementing methodologies and programs for measuring and quantifying greenhouse gas emissions and verifying emissions mitigation, including building capacities to conduct emissions inventories and meet reporting requirements under the Paris Agreement;(B)assessing, developing, and implementing technology and policy options for greenhouse gas emissions mitigation and avoidance of future emissions, including sector-based and cross-sector mitigation strategies;(C)enhancing the technical capacity of regulatory authorities, planning agencies, and related institutions in developing countries to improve the deployment of clean energy technologies and practices, including through increased transparency;(D)training and instruction regarding the installation and maintenance of renewable energy technologies; and(E)activities that support the development and implementation of frameworks for intellectual property rights in developing countries;(5)improve resilience, sustainable economic growth, and adaptation capacities in response to and in spite of the effects of climate change;(6)promote appropriate job training and access to new job opportunities in new economic sectors and industries that emerge due to the transition from fossil fuel energy to clean energy, with full labor protections in accordance with international labor standards;(7)reduce the vulnerability and increase the resilience capacities of communities to the effects of climate change, including effects on—(A)water availability;(B)agricultural productivity and food security;(C)flood risk;(D)coastal resources;(E)biodiversity;(F)economic livelihoods;(G)health and diseases;(H)housing and shelter; and(I)human migration;(8)help countries and communities adapt to changes in the environment through enhanced community planning, preparedness, and growth strategies that take into account current and forecasted regional and localized effects of climate change;(9)conserve and restore natural resources, ecosystems, and biodiversity threatened by the effects of climate change to ensure such resources, ecosystems, and biodiversity are healthy and continue to provide natural protections from the effects of climate change such as extreme weather; (10)provide resources, information, scientific data and modeling, innovative best practices, and technical assistance to support vulnerable developing countries and communities adapt their economies, communities, and security planning efforts to the effects of climate change;(11)promote sustainable and climate-resilient societies, including through improvements to make critical infrastructure less vulnerable to the effects of climate change;(12)encourage the adoption of policies and measures, including sector-based and cross-sector policies and measures, that substantially reduce, sequester, or avoid greenhouse gas emissions from the domestic energy and transportation sectors of developing countries;(13)reduce deforestation and land degradation to reduce greenhouse gas emissions and implement sustainable forestry practices;(14)promote sustainable land use activities, including supporting development planning, design, and construction with respect to transportation systems and land use that incorporates—(A)multi-modal transportation designs aimed at reducing—(i)traffic congestion;(ii)carbon emissions from motor vehicles;(iii)travel times between high volume destinations within a community;(iv)motor vehicle crashes and other threats to motorist and pedestrian safety; and(v)stormwater runoff from impervious road surfaces, motor vehicle conflicts with wildlife, habitat destruction, and other forms of environmental degradation commonly associated with roads and motor vehicles; (B)multi-use community designs and dense development that account for locating residential development near essential goods, services, and job opportunities to reduce individual reliance on motorized personal transportation; and(C)transportation systems designed to—(i)maximize the safety of all users;(ii)improve mobility by advancing equitable access to transportation services among all populations, particularly historically underserved or marginalized populations and communities; and(iii)reduce the probability of vehicle crashes and pedestrian and bicyclist injuries and mortalities;(15)promote sustainable agricultural practices that mitigate carbon emissions, conserve soil, and improve food and water security of communities;(16)foster partnerships with private sector entities and nongovernmental international development organizations to assist with developing solutions and economic opportunities that support projects, planning, policies, and initiatives described in subsection (b); (17)provide technical assistance and strengthen capacities of developing countries to meet the goals of the conditional nationally determined contributions of those countries; (18)establish investment channels designed to leverage private sector financing in—(A)clean energy;(B)sustainable agriculture and natural resource management; and(C)the transportation sector as described in paragraph (3); and(19)provide technical assistance and support for non-extractive activities that provide alternative economic growth opportunities while preserving critical habitats and natural carbon sinks.(f)Provision of assistance(1)In generalThe Administrator of the United States Agency for International Development, under the direction of the Secretary of State, and in consultation with the Secretary of the Treasury and, as appropriate, the Administrator of the Environmental Protection Agency, the Secretary of Energy, and the Secretary of Agriculture, shall provide assistance under the Program—(A)in the form of bilateral assistance pursuant to the requirements under subsection (g);(B)to multilateral funds or international institutions with programs for climate mitigation or adaptation in developing countries consistent with the policy described in subsection (e); or(C)through a combination of the mechanisms specified in subparagraphs (A) and (B).(2)Limitation(A)Conditional distribution to multilateral funds or international institutionsIn any fiscal year, the Administrator of the United States Agency for International Development, under the direction of the Secretary of State, may provide up to 40 percent of the assistance available to carry out the Program to 1 or more multilateral funds or international institutions that meet the requirements of subparagraph (B).(B)Multilateral fund or international institution eligibilityA multilateral fund or international institution is eligible to receive assistance under subparagraph (A)—(i)if— (I)such fund or institution is established pursuant to— (aa)the Convention; or (bb)an agreement negotiated under the Convention; or (II)the assistance is directed to 1 or more multilateral funds or international development institutions, pursuant to an agreement negotiated under the Convention; and (ii)if such fund or institution—(I)specifies the terms and conditions under which the United States is to provide assistance to the fund or institution, and under which the fund or institution is to provide assistance to recipient countries; and(II)ensures that assistance from the United States to the fund or institution and the principal and income of the fund or institution are disbursed only— (aa)to support projects, planning, policies, and initiatives described in subsection (b); (bb)consistent with the policy described in subsection (e); and (cc)in regular consultation with relevant governing bodies of the fund or institution that— (AA)include representation from countries among the most vulnerable developing countries; and (BB)provide public access. (C)Congressional notificationThe Secretary of State, the Administrator of the United States Agency for International Development, or the Secretary of the Treasury shall notify the appropriate congressional committees not later than 15 days before providing assistance to a multilateral fund or international institution under this subsection. (3)Local consultationsPrograms, projects, and activities supported by assistance provided under this subsection shall require consultations with local communities, particularly the most vulnerable communities and populations in such communities, and indigenous peoples in areas in which any programs, projects, or activities are planned to engage such communities and peoples through adequate disclosure of information, public participation, consultation, and the free prior and informed consent of such peoples, including full consideration of the interdependence of vulnerable communities and ecosystems to promote the resilience of local communities. (g)Bilateral assistance(1)In generalExcept to the extent inconsistent with this subsection, the administrative authorities under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) shall apply to the implementation of this subsection to the same extent and in the same manner as such authorities apply to the implementation of such Act in order to provide the Administrator of the United States Agency for International Development with the authority to provide assistance to countries, including the most vulnerable developing countries, for programs, projects, and activities consistent with the purposes described in subsection (b) and the policy described in subsection (e). (2)ConsiderationsIn carrying out this subsection, the Administrator shall ensure that—(A)the environmental impact of proposed programs, projects, and activities is assessed through adequate consultation, public participation, and disclosure of information; and(B)programs, projects, and activities under this subsection— (i)avoid environmental degradation, to the maximum extent practicable; and(ii)are aligned, to the maximum extent practicable, with broader development, poverty alleviation, or natural resource management objectives and initiatives in the recipient country.(3)Community engagementThe Administrator shall seek to ensure that—(A)local communities, particularly the most vulnerable communities and populations in areas in which any programs, projects, or activities are carried out under this subsection, are engaged in the design, implementation, monitoring, and evaluation of such programs, projects, and activities through disclosure of information, public participation, and consultation; and(B)the needs and interests of the most vulnerable communities and populations are addressed in national or regional climate change adaptation plans. (4)Consultation and disclosureFor each country receiving assistance under this subsection, the Administrator shall establish a process for consultation with, and disclosure of information to, local, national, and international stakeholders regarding any programs, projects, or activities carried out under this subsection. (h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,000,000,000 for fiscal year 2022 and each fiscal year thereafter. 302.United States contributions to the Green Climate Fund(a)United States contributionsOn behalf of the United States, the Secretary of the Treasury and the Secretary of State—(1)shall jointly coordinate contributions to the Green Climate Fund; and(2)may contribute to the Green Climate Fund, in addition to the amounts authorized under subsection (d), additional amounts from other relevant foreign assistance accounts.(b)Limits on country accessThe Secretary of the Treasury shall use the voice, vote, and influence of the United States to ensure that—(1)the Fund does not provide more than approximately 15 percent of the resources of the Fund to any one country;(2)each country that receives amounts from the Fund submits to the governing body of the Fund an investment plan that describes how—(A)energy efficiency or production projects will achieve significant and lasting reductions in national-level greenhouse gas emissions; and(B)adaptation projects will—(i)provide long-term enhancements to national and food security;(ii)protect lives and livelihoods; (iii)ensure lasting access to freshwater resources; or(iv)advance public health outcomes; and(3)in the case of a country that is not classified by the World Bank as having a low-income economy, provides for not less than 15 percent of the total cost of the plan to be contributed from the public funds of the country. (c)Project and program requirementsThe Secretary of the Treasury, in consultation with the Secretary of State, shall use the voice, vote, and influence of the United States to ensure that support from the Fund is used exclusively to support the deployment by developing countries of clean energy technologies and the development of projects that improve the resilience capacities and ability of countries to adapt to the effects of climate change, including, as appropriate, through the provision of technical support or support for policy or institutional reforms. (d)Authorization of appropriationsIn addition to the amounts authorized to be appropriated under section 301(h), there are authorized to be appropriated for contributions to the Green Climate Fund—(1)$4,000,000,000 for fiscal year 2022;(2)$4,000,000,000 for fiscal year 2023;(3)$2,000,000,000 for fiscal year 2024; and(4)$2,000,000,000 for fiscal year 2025.(e)Report to CongressNot later than 240 days after the date of the enactment of this Act, and annually thereafter, the Secretary of the Treasury shall submit to the appropriate congressional committees a report describing—(1)the purpose of and progress on each project supported by the Fund; and(2)how each such project furthers the investment plan described in subsection (b)(2) of each country in which the project is implemented. 303.Sense of Congress on United States engagements at the World Economic Forum(a)FindingsCongress finds the following: (1)In 2020, the World Economic Forum (referred to in this section as the WEF) in Davos, Switzerland, put addressing the climate crisis at the top of its agenda. World and business leaders reinforced the need for urgent action to avoid human destruction from the clear and present climate crisis.(2)At the 2020 annual meeting of the WEF, the President, accompanied by the Secretary of the Treasury, delivered a contrarian message, claiming, To embrace the possibilities of tomorrow, we must reject the perennial prophets of doom and their predictions of the apocalypse.. (3)Nevertheless, the WEF, without support from the United States, announced climate initiatives on sustainable markets, reaching carbon neutrality on insurance investment portfolios, decarbonizing the automotive sector through circular economies, and transitioning to healthier, more sustainable food systems.(4)The one initiative the United States did agree to join is the Trillion Tree Campaign, which aims to grow, restore, and conserve 1 trillion trees by 2030.(5)The President’s dismissal of the threat climate change poses to economic growth and global security has isolated the United States from the 117 represented countries at the WEF that support its climate agenda and are accelerating their national commitments in other international fora to address climate change.(b)Sense of CongressIt is the sense of Congress that at the 2021 WEF, or at an appropriate time and venue as early as possible in 2021—(1)the Secretary of State should commit to restoring diplomatic engagement and cooperation on mobilizing investment and support for growing the global economy while achieving net zero global greenhouse gas emissions by 2050;(2)the Secretary of the Treasury should announce—(A)the intention of the United States Government to divest from future investment and support for fossil fuel energy and extraction projects in developing countries; and(B)the establishment of an international clean energy private finance fund to support the development of large-scale renewable energy projects in middle income countries;(3)the Chief Executive Officer of the United States International Development Finance Corporation should commit to—(A)divesting the United States International Development Finance Corporation from future fossil fuel energy development and extraction projects; and(B)investing a significant portion of the annual portfolio of the United States International Development Finance Corporation in clean energy development projects; and(4)the Administrator of the United States Agency for International Development should commit to prioritizing building resilience and adaption capacities in the most climate-vulnerable countries.304.Clean energy and the United States International Development Finance Corporation(a)In generalSection 1451 of the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9671) is amended by adding at the end the following:(j)Clean energy(1)Report requiredNot later than 180 days after the date of the enactment of this subsection, the Chief Executive Officer of the Corporation shall submit to the appropriate congressional committees a report—(A)highlighting the substantial commitment of the Corporation to invest in renewable and other clean energy technologies; (B)setting forth—(i)a plan to significantly reduce greenhouse gas emissions associated with projects and subprojects within the Corporation's portfolio, as required by paragraph (2); and(ii)a plan for facilitating the transition in key global markets from electricity generated from fossil fuel power to clean, low-cost renewable energy sources, in a manner that is equitable for workers and communities, as required by paragraph (3); and(C)detailing the efforts of the Corporation to reduce all greenhouse gas emissions associated with projects and subprojects within the Corporation’s portfolio, including a full accounting of the reductions, achieved in accordance with the plan described in paragraph (2). (2)Plan to reduce greenhouse gas emissions(A)In generalNot later than one year after the date of the enactment of this subsection, the Corporation shall submit to the appropriate congressional committees a climate change mitigation plan to reduce greenhouse gas emissions associated with projects and subprojects within the Corporation’s portfolio by, relative to October 1, 2020—(i)not less than 60 percent by 2025; and (ii)100 percent by 2028.(B)ImplementationThe Corporation shall begin implementation of the plan required by subparagraph (A) not later than 20 days after submitting the plan to the appropriate congressional committees.(C)Report requiredNot later than one year after the date on which the Corporation begins implementation under subparagraph (B) of the plan required by subparagraph (A), and every 2 years thereafter until the Corporation achieves the goal of reducing greenhouse gas emissions associated with projects and subprojects within the Corporation’s portfolio by 100 percent, the Corporation shall submit a report to the appropriate congressional committees on the Corporation’s progress and efforts to achieve the greenhouse gas emissions reductions goals of the plan. (3)Clean electricity transitionThe Corporation shall seek, in providing support for projects under title II, to facilitate the transition in key global markets from electricity generated from fossil fuel power to clean, low-cost renewable energy sources, in a manner that is equitable for workers and communities, by—(A)enabling the phase-out of uneconomic coal-fired power plants that are shielded from competition from renewable energy sources by noncompetitive market structures such as long-term contracts and regulated tariffs;(B)using low-cost capital—(i)to refinance existing debt on uneconomic coal-fired power plants;(ii)to reinvest in renewable energy sources to replace such plants; (iii)to support a just transition to renewable energy for affected workers and communities by generating decent jobs that adhere to international labor standards all along the renewable energy supply chain; and(iv)to support the upgrading of jobs and skills as well as job creation and improved productivity in more labor-intensive industries that offer employment opportunities on a wide scale; and(C)considering—(i)competitive approaches, like reverse auctions, to ensure the best value in investing in renewable energy sources; and (ii)partnering, as appropriate, with—(I)the United States Agency for International Development; and (II)the Department of the Treasury with respect to efforts by multilateral development banks (as defined in section 1701(c) of the International Financial Institutions Act (22 U.S.C. 262r(c)))..(b)Conforming repealSection 7079(b) of the Consolidated Appropriations Act, 2010 (Public Law 111–117; 123 Stat. 3396) is amended by striking comment: and all that follows and inserting comment..305.Consistency in United States policy on development finance and climate change(a)Sense of congressIt is the sense of Congress that the strength and credibility of United States climate policy is undermined when there is a lack of consistency between the policies and practices implemented at the United States International Development Finance Corporation and the policies and practices the Corporation promotes at the international financial institutions.(b)Enhancing Transparency at multilateral development banksThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice and vote of the United States to advocate for enhancing transparency by providing sufficient and adequate information to facilitate independent verification of the climate finance reporting of the institution.(c)Policy alignmentThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice and vote of the United States—(1)to challenge policy-based loans or lending through financial intermediaries that directly or indirectly supports fossil fuels; and (2)to seek to ensure that all loans, grants, policies, and strategies of the institution are aligned with the objectives of the Paris Agreement.(d)ProhibitionSection 1451 of the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9671), as amended by section 304, is further amended by adding at the end the following:(k)Consistency in environmental and social policiesThe Corporation may not adopt any environmental or social policy that provides less protection for communities and the environment than the level of protection required under title XIII of the International Financial Institutions Act (22 U.S.C. 262m et seq.)..(e)International financial institution definedIn this section, the term international financial institution has the meaning given that term in section 1701(c) of the International Financial Institutions Act (22 U.S.C. 262r(c)). IVClean energy diplomacy and international development401.Energy diplomacy and security within the Department of State(a)Assistant Secretary of State for Energy ResourcesSection 1(c) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(c)) is amended—(1)by redesignating paragraph (4) as paragraph (5); and(2)by inserting after paragraph (3) the following:(4)Assistant Secretary of State for Energy Resources(A)Authorization for Assistant SecretarySubject to the numerical limitation specified in paragraph (1), there is authorized to be established in the Department of State an Assistant Secretary of State for Energy Resources.(B)PersonnelThe Secretary of State, in collaboration with the Assistant Secretary of State for Energy Resources, and in accordance with the authorization under subparagraph (A), shall ensure that sufficient personnel are dedicated to energy matters within the Bureau of Energy Resources in order— (i)to formulate and implement international policies, in coordination with the Secretary of Energy, as appropriate, aimed at protecting and advancing United States energy security interests and international energy development and access to electricity, in accordance with the United Nation’s sustainable development goals in ways that ensure responsible development of global energy resources by effectively managing United States bilateral and multilateral relations;(ii)to ensure that analyses of public health and national security implications of global energy and environmental developments are reflected in the decision-making process within the Department of State;(iii)to incorporate energy security and clean energy development priorities into the activities of the Department related to matters involving global energy development, accounting for the effects global energy development has on—(I)United States national security;(II)quality of life and public health of people, households, and communities, particularly vulnerable and underserved populations affected by, or proximate to, energy development, transmission, and distribution projects;(III)United States economic interests;(IV)emissions of greenhouse gases that contribute to global climate change; and(V)local and regional land use, air and water quality, and risks to public health of communities described in subclause (II); (iv)to coordinate energy activities within the Department of State and with relevant Federal departments and agencies; (v)to work internationally—(I)to support socially and environmentally responsible development of energy resources that mitigate carbon emissions, and the distribution of such resources for the benefit of the United States and United States allies and trading partners for their energy security, climate security, and economic development needs;(II)to promote—(aa)the availability of clean energy technologies, including carbon capture and storage;(bb)energy sector innovation;(cc)well-functioning global markets for clean energy resources and technologies; and(dd)expertise for the benefit of the United States and United States allies and trading partners;(III)to resolve international disputes regarding the exploration, development, production, or distribution of energy resources;(IV)to support the economic, security, and commercial interests of United States persons operating in the energy markets of foreign countries; and(V)to support and coordinate international efforts—(aa)to alleviate energy poverty;(bb)to protect vulnerable, exploited, and underserved populations that are affected or displaced by energy development projects;(cc)to account for and mitigate greenhouse gas emissions from energy development projects;(dd)to promote fair labor practices, labor protections for workers, and training for and access to good-paying jobs within the clean energy sector; and (ee)to increase access to clean energy for vulnerable and underserved communities;(vi)to lead the United States commitment to the Extractive Industries Transparency Initiative; and(vii)to coordinate energy security and climate security and other relevant functions within the Department of State undertaken as of the date of the enactment of this paragraph by— (I)the Bureau of Economic and Business Affairs;(II)the Bureau of Oceans and International Environmental and Scientific Affairs; and(III)other offices within the Department of State..(b)Elimination of authority for Coordinator for International Energy AffairsSection 931 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17371) is amended—(1)by striking subsections (a) and (b); and(2)by redesignating subsections (c) and (d) as subsections (a) and (b), respectively.402.Department of State primacy for energy diplomacy(a)In generalThe Department of State shall have primacy for all United States diplomatic engagements with regard to international energy affairs. (b)Interagency coordinationThe Secretary of State, as appropriate, shall coordinate with and use the technical expertise and resources of the Department of Energy, the Environmental Protection Agency, the Department of the Interior, and other relevant Federal agencies and departments in the planning and execution of United States foreign policy goals and objectives related to international energy affairs.403.Reports on United States participation in Mission Innovation and the Clean Energy Ministerial(a)Mission InnovationNot later than 90 days after the date of the enactment of this Act, the President shall submit to the appropriate committees of Congress a report that details the scope and nature of United States participation in Mission Innovation, including—(1)who in the United States Government serves as the lead for Mission Innovation;(2)what objectives the United States has used Mission Innovation to advance;(3)what partnerships the United States has established through Mission Innovation and the date on which any partnerships the United States brokered were announced;(4)how the United States has leveraged Mission Innovation to engage in technology transfer arrangements with foreign governments;(5)how the United States has attracted private sector entities to contribute to and participate in Mission Innovation;(6)the total amount of funding provided by the United States Government to Mission Innovation each year since the establishment of Mission Innovation; and(7)the outline of a strategic engagement plan and objectives for delivering new energy technology innovation outcomes through Mission Innovation.(b)Clean Energy MinisterialNot later than 90 days after the date of the enactment of this Act, the Secretary of Energy shall submit to the appropriate committees of Congress a report that details the scope and nature of United States participation in the Clean Energy Ministerial, including—(1)the number of Clean Energy Ministerial meetings that the Secretary of Energy has participated in;(2)the diplomatic objectives, including with respect to energy technologies and private sector entities, that the United States has aimed to promote within the Clean Energy Ministerial;(3)the consensus initiatives, if any, among the chiefs of party to the Clean Energy Ministerial that the United States objected to, refused to join, or refrained from contributing to the development of; and(4)a plan for restoring United States leadership in using the Clean Energy Ministerial to promote the development and deployment of renewable energy and carbon mitigation technologies from the energy and transportation sectors.(c)Appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations of the Senate;(2)the Committee on Energy and Natural Resources of the Senate;(3)the Committee on Foreign Affairs of the House of Representatives; and (4)the Committee on Energy and Commerce of the House of Representatives. 404.Reduced deforestation(a)DefinitionsIn this section: (1)AdministratorExcept as otherwise expressly provided, the term Administrator means the Administrator of the United States Agency for International Development.(2)DeforestationThe term deforestation means a change in land use from a forest (including peatlands) to any other land use.(3)Developing countryThe term developing country means a country eligible to receive official development assistance according to the income guidelines of the Development Assistance Committee of the Organisation for Economic Co-operation and Development.(4)Emissions reductionsThe term emissions reductions means greenhouse gas emissions reductions achieved from reduced or avoided deforestation under this section.(5)Forest(A)In generalThe term forest means a terrestrial ecosystem, including wetland forests, comprised of native tree species generated and maintained primarily through natural ecological and evolutionary processes. (B)ExclusionThe term forest does not include plantations, such as crops of trees planted by humans primarily for the purposes of harvesting.(6)Forest degradationThe term forest degradation is any reduction in the carbon stock of a forest due to the effects of human land-use activities, including such land-use activities on peatlands.(7)Human rights defenderThe term human rights defender means an individual, group, or association that peacefully contributes to the effective elimination of all violations of human rights and fundamental freedoms of peoples and individuals, including in relation to mass, flagrant, or systematic such violations, such as those resulting from apartheid, all forms of racial discrimination, colonialism, foreign domination or occupation, aggression or threats to national sovereignty, national unity, or territorial integrity, and the refusal to recognize the right of peoples to self-determination and the right of every people to exercise full sovereignty over its wealth and natural resources. (8)Intact forestThe term intact forest means an unbroken expanse of natural ecosystems within the global extent of forest cover that—(A)covers an area of at least 500 square kilometers and is at least 10 kilometers in each direction; and(B)contains forest and non-forest ecosystems minimally influenced by human economic activity and large enough that all native biodiversity, including viable populations of wide-ranging species, could be maintained.(9)LeakageThe term leakage means the unexpected loss of anticipated carbon benefits due to the displacement of activities in a project area to areas outside the project, resulting in carbon emissions.(10)Leakage prevention activitiesThe term leakage prevention activities means activities in developing countries that are directed at preserving existing forest carbon stocks, including forested wetlands and peatlands that might, absent such activities, be lost through leakage.(11)National deforestation reduction activitiesThe term national deforestation reduction activities means activities in developing countries that reduce a quantity of greenhouse gas emissions from deforestation that is calculated by measuring actual emissions against a national deforestation baseline established pursuant to subparagraphs (B) and (C) of subsection (d)(4).(12)Subnational deforestation and forest degradation reduction activitiesThe term subnational deforestation and forest degradation reduction activities means activities in developing countries that reduce a quantity of greenhouse gas emissions from deforestation and forest degradation that is calculated by measuring actual emissions using an appropriate baseline, or an alternative determined under subsection (d)(4)(B)(ii), established by the Administrator at the State or provincial level.(b)PurposesThe purposes of this section are to provide United States assistance to developing countries to develop, implement, and improve actions that reduce deforestation and forest degradation or conserve or restore forest ecosystems— (1)to protect the value of forest ecosystems with respect to permanent carbon capture and sequestration in a manner in which such value is measurable, reportable, and verifiable; and(2)in a manner that— (A)is consistent with and enhances the implementation of complementary United States policies that support the good governance of forests, biodiversity conservation, and environmentally sustainable development; (B)takes into consideration the views and participation of local communities and most vulnerable communities and populations (as defined in section 301(a)), particularly forest-dependent communities; and(C)incorporates the right to free prior and informed consent of indigenous peoples. (c)Emissions reductions through reduced deforestation(1)Establishment of programNot later than 1 year after the date of the enactment of this Act, the Administrator, in consultation with the Administrator of the Environmental Protection Agency, the Secretary of Agriculture, and the head of any other appropriate agency, shall establish a program to provide assistance to reduce greenhouse gas emissions from deforestation in developing countries, in accordance with this section.(2)ObjectivesThe objectives of the program established under paragraph (1) shall be—(A)to achieve— (i)emissions reductions of at least 7,000,000,000 tons of carbon dioxide equivalent in 2025; (ii)cumulative emissions reductions of at least 11,000,000,000 tons of carbon dioxide equivalent by December 31, 2030; and(iii)additional emissions reductions in subsequent years;(B)to build capacity to reduce deforestation at a national level in developing countries experiencing deforestation, which may include— (i)preparing developing countries to participate in international markets for international offset credits for reduced emissions from deforestation; and (ii)supporting the development of domestic policy frameworks to ensure effective, efficient, and equitable benefit-sharing of the proceeds of such credits issued by national and subnational governments; (C)to preserve forest carbon stocks in countries where such forest carbon may be vulnerable to leakage, particularly in developing countries with largely intact native forests;(D)to build the scientific knowledge and institutional capacity to help developing countries—(i)monitor the effects of climate change on their forests;(ii)develop and implement strategies to conserve their forests; and(iii)support forest-dependent communities adapt to climate change; and(E)to the extent practicable, to reduce deforestation in ways that reduce the vulnerability and increase the resilience to climate effects for forests and forest-dependent communities. (d)Requirements for international deforestation reduction program(1)Eligible countries(A)In generalExcept as provided in subparagraph (B), the Administrator may provide assistance under this section only with respect to a developing country that—(i)the Administrator, in consultation with the Administrator of the Environmental Protection Agency and the Secretary of Agriculture, determines—(I)is experiencing deforestation or forest degradation; or(II)has standing forest carbon stocks that may be at risk of deforestation or degradation;(ii)has the legal regimes, standards, and safeguards to ensure that the rights and interests of indigenous peoples and forest-dependent communities are protected in accordance with the standards established under paragraph (4); and(iii)has entered into a bilateral or multilateral agreement or arrangement with the United States, or is part of an international program supported by the United States to prevent deforestation, that establishes the conditions of participation by the country in the program established under this section, which shall include an agreement to meet the standards established under paragraph (4) for the activities to which such standards apply.(B)ExceptionA developing country that does not meet the requirement described in paragraph (1)(A)(ii) may receive assistance under this section for the purpose of building capacity to meet such requirement.(2)Authorized activitiesSubject to the requirements of this section, in providing assistance under this section, the Administrator may support activities to achieve the objectives described in subsection (c)(2), including activities such as—(A)national deforestation reduction activities;(B)subnational deforestation and forest degradation reduction activities, including pilot activities, policies, and measures that reduce greenhouse gas emissions and are subject to significant uncertainty;(C)activities to measure, monitor, and verify deforestation, avoided deforestation, and rates of deforestation, including, if applicable, spatially explicit land use plans that identify intact and primary forest areas and managed forest areas;(D)leakage prevention activities;(E)the development and implementation of measurement, monitoring, reporting, and verification capacities and governance structures, including legal regimes, standards, processes, and safeguards, as established under paragraph (4), to enable a country to quantify emissions reductions for purposes of purchasing or trading subnational emissions reduction credits in carbon markets; (F)the identification of, and actions to address, the drivers of land use emissions;(G)programs that would exclude from the United States illegally harvested timber or products made from illegally harvested timber, in accordance with and consistent with the objectives of the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et seq.);(H)the development and strengthening of governance capacities to reduce deforestation and other land use emissions and to combat illegal logging and associated trade, including the development of systems for independent monitoring of the efficacy of forest law enforcement and increased enforcement cooperation, including joint efforts with Federal agencies, to enforce the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et seq.);(I)the provision of incentives for policy reforms to achieve the objectives described in subsection (c)(2);(J)the development of pilot projects—(i)to examine where mitigation and adaptation activities in forest ecosystems coincide; and(ii)to explore means for enhancing the resilience of forest ecosystems and forest-dependent communities;(K)the promotion of mechanisms to deliver resources for local action and to address the needs, rights, interests, and participation of local and indigenous communities; and(L)monitoring and evaluation of the results of the activities conducted under this section.(3)MechanismsThe Administrator shall apply the administrative authorities under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), except to the extent inconsistent with the provisions of this section, to the same extent and in the same manner as such authorities apply to the implementation of such Act in order to support activities to achieve the objectives described in subsection (c)(2) by—(A)developing and implementing programs and project-level activities that achieve such objectives;(B)to the extent practicable, giving priority in any review process to activities under paragraph (2)(A); and(C)as appropriate, considering multi-year funding arrangements in carrying out the purposes of this section.(4)StandardsThe Administrator, in consultation with the Administrator of the Environmental Protection Agency and the Secretary of Agriculture, shall establish program standards that—(A)ensure that emissions reductions achieved through supported activities— (i)are additional, measurable, verifiable, and monitored; (ii)account for leakage, uncertainty, and permanence; and(iii)at a minimum, meet the standards established under the emissions unit criteria of the Carbon Offsetting and Reduction Scheme for International Aviation (CORSIA) developed by the International Civil Aviation Organization (ICAO);(B)require— (i)the establishment of a national deforestation baseline for each country with national deforestation reduction activities that is used to account for reductions achieved from such activities; or(ii)if a developing country has established policies and taken measures to reduce emissions from disturbed peatlands, deforestation, or forest degradation, but has not established a national baseline, the provision of a credible, transparent, accurate, and conservative alternative for quantifying emissions;(C)provide that each national deforestation baseline established under subparagraph (B)(i)— (i)is national, or subnational on an interim basis, in scope;(ii)is consistent with nationally appropriate mitigation commitments or actions with respect to deforestation, taking into consideration—(I)the average annual historical deforestation rates of the country during a period of at least 5 years; and(II)the applicable drivers of deforestation and other factors to ensure additionality;(iii)establishes a trajectory that would result in zero net deforestation by not later than 20 years after the date on which the baseline is established;(iv)is adjusted over time to account for changing national circumstances; and(v)is designed to account for all significant sources of greenhouse gas emissions from deforestation in the country;(D)with respect to assistance provided for activities described in subparagraph (A) or (B) of paragraph (2), require emissions reductions to be achieved and verified before the provision of any assistance under this section;(E)with respect to accounting for subnational deforestation and forest degradation reduction activities that lack the standardized or precise measurement and monitoring techniques needed for a full accounting of changes in emissions or baselines, or are subject to other sources of uncertainty, apply a conservative discount factor to reflect the uncertainty regarding the levels of reductions achieved;(F)ensure that activities under this section are designed, carried out, and managed—(i)using forest management practices that, in an open and transparent process—(I)improve the livelihoods of forest communities in a manner that promotes the maintenance of intact forests, protects associated biodiversity, and restores native forest species and ecosystems while avoiding the introduction of invasive nonnative species;(II)maintain natural biodiversity, resilience, and carbon storage capacity of forests; (III)to the extent practicable, do not adversely affect the permanence of forest carbon stocks or emissions reductions;(IV)include broad stakeholder participation and the free prior and informed consent of affected indigenous peoples; and(V)take into account the needs and interests of local communities, forest-dependent communities, indigenous peoples, and vulnerable social groups; (ii)in consultation with, and with the full and effective participation of, local communities, indigenous peoples, and forest-dependent communities in affected areas, as partners and primary stakeholders, before and during the design, planning, implementation, monitoring, and evaluation of activities; and(iii)with equitable sharing of profits and benefits derived from the activities with local communities, indigenous peoples, and forest-dependent communities; and(G)with respect to assistance for all activities under this section, seek to ensure the establishment and enforcement of legal regimes, standards, processes, and safeguards by the country in which the activities are conducted, as a condition of such assistance or as a proposed activity for which such assistance may be provided, which—(i)protect the rights and interests of local communities, indigenous peoples, forest-dependent communities, human rights defenders, and vulnerable social groups;(ii)promote consultations with local communities, indigenous peoples, and forest-dependent communities in affected areas, as partners and primary stakeholders, before and during the design, planning, implementation, monitoring, and evaluation of activities under this section; and(iii)ensure equitable sharing of profits and benefits from incentives for emissions reductions or leakage prevention with local communities, indigenous peoples, and forest-dependent communities.(5)Scope(A)Reduced emissionsThe Administrator shall include reduced emissions from forest degradation and disturbance of peatlands within the scope of activities under this section. (B)Expansion of authorized activitiesIf the Administrator determines, in consultation with the Administrator of the Environmental Protection Agency and the Secretary of Agriculture, that sufficient methodologies and technical capacities exist to measure, monitor, and account for the emissions referred to in subparagraph (A), the Administrator may expand the authorized activities under this section, as appropriate, to include reduced soil carbon-derived emissions associated with deforestation and degradation of forested wetlands and peatlands, consistent with a comprehensive approach to maintaining and enhancing forests, increasing climate resiliency, reducing emissions, and increasing removals of greenhouse gases.(6)AccountingThe Administrator shall use a publicly accessible registry to account for and register the emissions reductions achieved through assistance provided under this section each year, after appropriately discounting for uncertainty and other relevant factors as required by the standards established under paragraph (4).(7)International deforestation reduction program insurance account for noncompletion or reversalIn furtherance of the objectives described in subsection (c)(2), the Administrator shall develop and implement a program that—(A)addresses noncompletion or reversal with respect to any greenhouse gas emissions that were not, or are no longer, sequestered; and(B)may include a mechanism to hold in reserve a portion of the amount allocated for projects to support the program.(8)Extension of assistance(A)In generalThe Administrator may extend, for an additional 5 years, the period during which assistance is authorized for activities supported by assistance under this section, if the Administrator determines that—(i)the country in which the activities are conducted is making substantial progress toward adopting and implementing a program to achieve reductions in deforestation measured against a national baseline;(ii)the greenhouse gas emissions reductions achieved as a result of the activities are not resulting in significant leakage; (iii)such greenhouse gas emissions reductions are being appropriately discounted to account for any leakage that is occurring; and (iv)such extension would further advance or ensure achievement of the objectives of the activities. (B)Assistance for subnational deforestation and forest degradation reduction activities(i)In generalIf the Administrator extends the period during which assistance is authorized for activities under subparagraph (A), the Administrator shall determine, based on the criteria specified that subparagraph, whether such assistance should include assistance for subnational deforestation and forest degradation reduction activities.(ii)Continued assistanceThe Administrator may extend the period during which assistance is authorized for subnational deforestation and forest degradation reduction activities beyond the 5-year period described in subparagraph (A) in order to further the objectives described in subparagraph (B) or (C) of subsection (c)(2). (9)Coordination with foreign assistanceSubject to the direction of the President, the Administrator shall, to the extent practicable and consistent with the objectives described in subsection (c)(2), seek to align activities under this section with broader development, poverty alleviation, or natural resource management objectives and initiatives in countries receiving assistance under this section. (10)Assistance as supplementThe provision of assistance for activities under this section shall be used to supplement, and not to supplant, any other Federal, State, or local support available to carry out activities under this section.(11)Funding limitationOf the funds made available to carry out this section in any fiscal year, not more than 7 percent may be used for the administrative expenses of the United States Agency for International Development in support of activities described in paragraph (2). Such amount shall be in addition to other amounts otherwise available for such purposes.(12)IndonesiaNot less than 10 percent of the funds made available in any fiscal year to carry out this section shall be used for activities described in paragraph (2) in Indonesia.(e)Legal effect(1)In generalNothing in this section may be construed to supersede, limit, or otherwise affect any restriction imposed by Federal law (including regulations) on any interaction between an entity located in the United States and an entity located in a foreign country.(2)Role of the Secretary of StateNothing in this section may be construed to affect the role of the Secretary of State or the responsibilities of the Secretary under section 622(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2382(c)). (f)International financial institutionsThe President shall direct the United States representatives to the World Bank, the International Monetary Fund, and other international financial institutions (as defined in section 1701(c) of the International Financial Institutions Act (22 U.S.C. 262r(c))) to prioritize efforts to combat deforestation. VBilateral and Regional Multilateral Climate Diplomacy and Cooperation501.North American Strategy(a)In generalThe President shall develop a strategy to seek opportunities for trilateral cooperation between the United States, Mexico, and Canada—(1)to support increased ambition on reducing greenhouse gas emissions among these countries; and(2)to advance collaboration on the development and promotion of shared climate action goals and interests within multilateral bodies and conferences, including aligning, to the extent possible, the voices, votes, and influence, consistent with the broad foreign policy goals of the United States, to address issues related to climate change and clean energy development.(b)Elements and prioritiesThe strategy described in subsection (a) shall include efforts—(1)to ensure that potential projects and investments pursued under the United States-Mexico-Canada Agreement—(A)are compatible with long-term climate goals and the collective targets established under the Paris Agreement; and (B)meet all environmental and social responsibility standards required under the USMCA;(2)to explore shared and common interests and cooperative actions to promote clean energy development, climate security, and climate change mitigation strategies within institutions (such as the UNFCCC, the Montreal Protocol, the Green Climate Fund, the Group of Twenty and the United Nations) with programs, initiatives and actions to address the climate crisis that may include—(A)providing support in developing mid-century low-carbon strategies;(B)extending coal finance restrictions to coal mining operations; and(C)strengthening and expanding carbon pricing by—(i)considering the cost of carbon in long-term decision making;(ii)supporting the development of national or subnational systems;(iii)sharing technical expertise; and(iv)making efforts to align pricing instruments where feasible;(3)to commit to a methane reduction goal and cooperate to reduce black carbon and to recommit to the formal agreement reached at the June 2016 North American Leaders Summit in Ottawa to reduce methane emissions from the oil and gas sector by 40 to 45 percent by 2025, and to work to develop a new, more ambitious target for 2030;(4)to develop and implement a North American strategy for sustainable transportation—(A)to encourage State and provincial leaders to negotiate interstate and interprovincial sustainable transportation agreements between Mexican, American, and Canadian jurisdictions;(B)to expand the West Coast Electric Highway between Canada, the United States, and Mexico; and(C)to work with automakers to standardize charging infrastructure;(5)to develop and implement coordinated forest and land use strategies to further contribute to emissions mitigation through the adoption of practices and policies that increase carbon sequestration in new and existing forests and reduce emissions from forest conversion to other land uses;(6)to strengthen resilience and equity among low-income and indigenous communities; and(7)to engage international partners in an existing multilateral forum or, if necessary, establish a new multilateral forum to improve global cooperation by—(A)encouraging the adoption of an emissions reduction target by the International Maritime Organization; and(B)collaborating with the International Civil Aviation Organization to establish a market-based measure to reduce aviation emissions. 502.Accountability and cooperation with ChinaIt is the sense of Congress that—(1)successful mitigation of global greenhouse gas emissions to sufficiently avoid the worst forecasted effects of climate change requires global cooperation and coordination of efforts;(2)all other countries look towards the United States and China, as the world’s largest emitters and largest economies, for leadership by example to effectively mitigate greenhouse gas emissions, develop and deploy energy generation technologies, and integrate sustainable adaptation solutions to the inevitable effects of climate change;(3)given the volume of China’s greenhouse gas emissions and the scientific imperative to swiftly reduce global greenhouse gas emissions to net-zero emissions around 2050, China should—(A)revise its long-term pledge;(B)seek to immediately peak its emissions;(C)begin reducing its greenhouse gas emissions significantly to meet a more ambitious long-term 2050 reductions target; and(D)update its nationally determined contribution along a trajectory that aligns with achieving a more ambitious net-zero by 2050 emissions target;(4)it is in the United States national interest to prioritize climate change in its bilateral engagement with China, as global climate risks cannot be mitigated without a significant reduction in Chinese domestic and overseas emissions;(5)the United States and China, to the extent practicable, should coordinate on making and delivering ambitious pledges to reduce greenhouse gas emissions, with aspirations towards achieving net zero greenhouse gas emissions by 2050;(6)the United States and its allies should work together, using diplomatic and economic tools, to hold China accountable for any failure by China—(A)to increase ambition in its 2030 nationally determined contribution, in line with net zero greenhouse gas emissions by 2050 before the 26th Conference of the Parties to the UNFCCC scheduled for November 2021 and meeting a more ambitious nationally determined contribution; (B)to work faithfully to uphold the principles, goals, and rules of the Paris Agreement;(C)to avoid and prohibit efforts to undermine or devolve the Paris Agreement’s rule or underlying framework, particularly within areas of accountability transparency, and shared responsibility among all parties; (D)to eliminate greenhouse gas intensive projects from China’s Belt and Road Initiative and other overseas investments, including—(i)working with allies and partners of the United States to eliminate support for coal power production projects in China’s Belt and Road Initiative;(ii)providing financing and project support for cleaner and less risky alternatives; and(iii)undertaking parallel initiatives to enhance capacity building programs and overseas sustainable investment criteria, including in areas such as integrated energy planning, power sector reform, just transition, distributed generation, procurement, transparency, and standards to support low-emissions growth in developing countries; and (E)to phase out existing coal power plants and reduce net coal power production;(7)the United States should pursue confidence-building opportunities for the United States and China to undertake parallel initiatives on clean energy research, development, finance, and deployment, including through economic and stimulus measures with clear, mutually agreed upon rules and policies to protect intellectual property, ensure equitable, nonpunitive provision of support, and verify implementation, which would provide catalytic progress towards delivering a global clean energy transformation that benefits all people; and(8)the United States should pursue cooperative initiatives to shift toward the import and consummation of forest and agricultural commodities that are produced in a manner that does not contribute to deforestation. 503.United States and European Union cooperation on climate finance for developing countries(a)PurposeThe purpose of this section is—(1)to restore the historic alliance between the United States and countries of the European Union on climate action; and (2)to renew the United States commitment to advancing global cooperation on addressing climate change and achieving the goals of the Paris Agreement.(b)Sense of Congress regarding the United States-European Union Security and Development DialogueIt is the sense of Congress that the United States should restart the United States-European Union Security and Development Dialogue to focus specifically on climate action, climate security, and clean energy cooperation, including—(1)partnering and formulating strategies to counter efforts to weaken or change critical elements of the implementation of the Paris Agreement that would disadvantage the United States or the European Union;(2)building coalitions of like-minded parties committed to achieving large reductions in greenhouse gas emissions under the Paris Agreement and putting pressure on all parties to do the same;(3)coordination on joint strategies to promote climate action by the People’s Republic of China, and deter Chinese domestic and international investment in high carbon infrastructure; (4)finding opportunities to engage and facilitate private sector collaboration regarding clean energy and innovations on greenhouse gas emissions reductions;(5)exploring the creation of United States-European Union clean energy and climate adaptation, development, and finance mechanisms to support and leverage private sector investment in projects and activities to improve developing countries’ resilience capacities, ability to adapt and thrive in the face of the effects of climate change and clean energy development;(6)scientific research, modeling, forecasting, and data collaboration to improve global understanding and preparation for the compounding effects of climate change; and(7)intelligence sharing.(c)Development Finance Cooperation(1)In generalThe President should seek opportunities to partner with European Development Finance Institutions to develop financing tools based on shared development finance criteria and mechanisms to support investments in developing countries that support low carbon economic development and promote climate change resiliency and adaptation.(2)Partnership fundThe Chief Executive Officer of the United States International Development Finance Corporation should partner with the European Bank for Reconstruction and Development to create a fund or multilateral financing mechanism to support clean energy development and climate change adaptation and resilience activities in developing countries.(3)Response to the People’s Republic of China’s Belt and Road InitiativeThe President shall work with European counterparts to establish a formal United States-European Commission Working Group to develop a comprehensive strategy to respond to the Belt and Road Initiative established by the Government of the People’s Republic of China. United States participants in this proposed working group shall seek to integrate existing efforts into the strategy, including—(A)the European Union Strategy on Connecting Europe and Asia;(B)the Three Seas Initiative;(C)the Blue Dot Network among the United States, Japan, and Australia;(D)a European Union-Japan initiative that has leveraged $65,000,000,000 for infrastructure projects and emphasizes transparency standards; and(E)efforts to address the Government of the People’s Republic of China’s use of the United Nations to advance the Belt and Road Initiative, including the proliferation of memoranda of understanding between the People's Republic of China and United Nations funds and programs on the implementation of the Belt and Road Initiative. (4)Co-financing of infrastructure projects(A)Authorization of appropriationsSubject to subparagraph (B), there are authorized to be appropriated such sums as may be necessary to co-finance infrastructure projects that could otherwise be included within China’s Belt and Road Initiative.(B)ConditionsAmounts appropriated pursuant to subparagraph (A) may not be expended unless—(i)the United States can leverage existing and future projects that have entered into contracts with the Belt and Road Initiative to further promote transparency and debt sustainability; and(ii)the projects to be financed—(I)promote the public good;(II)will not promote the use of fossil fuels; and (III)will have substantially lower greenhouse gas intensity than the proposed Belt and Road Initiative alternative. (d)Support for Eastern European Democracy ActSection 2 of the Support for Eastern European Democracy Act (22 U.S.C. 5401) is amended—(1)in subsection (b)(2)—(A)in subparagraph (H), by striking and at the end;(B)in subparagraph (I), by adding and at the end; and(C)by adding at the end the following:(J)helping workers and communities in countries most dependent on fossil fuel energy that may be vulnerable to socioeconomic changes due to the European Union’s transition to net zero greenhouse gas emissions.; and(2)in subsection (c), by adding at the end the following:(26)Just transition assistanceAssistance to support workers and communities in countries most dependent on fossil fuel energy and most vulnerable to socioeconomic changes due to the European Union’s transition to net zero greenhouse gas emissions..504.Sense of Congress on clean energy cooperation with IndiaIt is the sense of Congress that—(1)the United States should support efforts to strengthen India’s resilience capacities that ensure people, households, communities, institutions, and systems can assess, anticipate, prevent, adapt to, cope with, and recover from shocks and stresses associated with the effects of climate change;(2)the United States, through the Bureau of Energy Resources of the Department of State, the United States Agency for International Development, the United States International Development Finance Corporation, the Department of Energy, the Export-Import Bank of the United States, and the International Trade Administration, should encourage private sector investment in, and financing for, the development and deployment of clean energy and climate mitigation technologies in India;(3)robust cooperation between the United States and India to develop and deploy clean energy technologies, including private sector cooperation, should be a top bilateral energy diplomacy priority and the top priority in the countries’ energy diplomacy and should include—(A)clean energy;(B)electric vehicles and expansive charging station networks;(C)next-generation refrigeration equipment and refrigerants; and(D)other technologies and chemicals that are in the interest of United States industry leaders in the refrigeration and chemical coolant industries that are compliant with the Kigali Amendment to the Montreal Protocol;(4)the collaboration between the United States and India on the development and deployment of clean energy technologies has resulted in innovative new technologies that have helped significantly lower the carbon emissions of the power sector in India; and(5)since demand for energy in India will increase with the expansion of the economy and middle class of India, it is in the interest of United States national security and global security for the United States to support India in growing the energy sector of India in environmentally and socially responsible ways that mitigate greenhouse gas emissions and improve the climate security of India. 505.Power AfricaThe Electrify Africa Act of 2015 (Public Law 114–121; 22 U.S.C. 2293 note) is amended—(1)in section 3—(A)in paragraph (2), by inserting mitigate and lower carbon emissions from energy production, after development,;(B)in paragraph (7), by adding and at the end;(C)by striking paragraph (8); and(D)by redesignating paragraph (9) as paragraph (8);(2)in section 4—(A)in subsection (a)—(i)in paragraph (1), by striking an appropriate mix of power solutions to provide access to sufficient reliable, affordable, and sustainable power in order to reduce poverty and inserting power solutions to provide access to sufficient, reliable, affordable, and sustainable power in order to reduce poverty and energy sector carbon emissions; and(ii)in paragraph (2), by striking and technological and inserting , advances a country’s mitigation commitments (or conditional mitigation commitments) in accordance with a country’s nationally determined contribution, and supports technological; and(B)in subsection (b)—(i)in paragraph (2)—(I)in subparagraph (F), by striking and at the end;(II)in subparagraph (G), by striking the period at the end and inserting ; and; and(III)by adding at the end the following:(H)reduce carbon emissions from the energy sector.; and(ii)in paragraph (4), by striking the use of a broad power mix, including fossil fuel and;(3)in section 5—(A)in subsection (a)—(i)in paragraph (6), by striking and at the end;(ii)by redesignating paragraph (7) as paragraph (8); and(iii)by inserting after paragraph (6) the following:(7)deploying renewable energy; and; and(B)by amending subsection (d) to read as follows:(d)Authorization of appropriationsThere is authorized to be appropriated $750,000,000 for each of the fiscal years 2021, 2022, 2023, 2024, and 2025 to provide assistance in accordance with subsection (a) and section 3.;(4)in section 7(a)—(A)in the matter preceding paragraph (1), by inserting and every 2 years thereafter, after Act,; and(B)in paragraph (1), by striking power generation each place such term appears and inserting renewable energy generation; and(5)by adding at the end the following:8.Coordinator for Power Africa(a)In generalNot later than 120 days after the date of the enactment of the United States Climate Leadership in International Mitigation, Adaptation, and Technology Enhancement Act of 2021, the Administrator for the United States Agency for International Development, under the direction of the Secretary of State, shall appoint a Coordinator for Power Africa, who shall serve in the Bureau Economic Growth, Education, and the Environment of the United States Agency for International Development.(b)DutiesThe Coordinator for Power Africa shall—(1)be primarily located at a mission in sub-Saharan Africa;(2)lead—(A)the execution of the Power Africa Initiative in accordance with the purpose and policies set forth in sections 2 and 3; and(B)the development and execution of the strategy established under section 4; (3)coordinate the Interagency Working Group established under section 4(c);(4)manage the funding appropriated for the Power Africa Initiative by Congress; and (5)execute the directives described in sections 5 and 6..506.Caribbean Energy Initiative(a)FindingsCongress makes the following findings:(1)The countries of the Caribbean are heavily reliant upon imported oil to provide for approximately 90 percent of their energy production.(2)The level of dependence is even higher including—(A)Jamaica, which relies on oil for 95.9 percent of its electricity;(B)Barbados, which relies on oil for 96 percent of its electricity;(C)The Virgin Islands, which relies on oil for nearly 100 percent of its electricity; and(D)St. Lucia, which relies on oil for 100 percent of its electricity.(3)Overreliance on imported fossil fuels has had a detrimental effect on economic development, growth, and competitiveness in the Caribbean.(4)Since 1970, more than 80 percent of Caribbean coral reefs have been lost due to coastal development and pollution. Soot particulates and climate change caused by burning fossil fuels have seriously damaged coral reefs, which are a significant source of tourism dollars, fishing, biodiversity, and natural beauty.(5)Air pollution caused by burning oil for electricity—(A)has serious health impacts in the form of higher rates of asthma and other lung ailments; and(B)can also exacerbate climate change.(6)The Caribbean region is particularly vulnerable to sea level rise and stronger storms.(7)Between 2005 and 2018, the dependence of the countries of the Caribbean on oil was perpetuated by the Venezuelan-led Petrocaribe oil alliance, which—(A)offered preferential terms for oil sales; and (B)supplies some countries with up to 40 percent of their energy production needs.(8)The ongoing domestic economic crisis and political turmoil in Venezuela has forced the Government of Venezuela to retract its commitments to the Petrocaribe oil alliance and step away as a regional power. Only Cuba still receives preferential Petrocaribe pricing on fuel exports from Venezuela, while other Petrocaribe member countries are experiencing a destabilized flow of oil.(9)China has spent more than $244,000,000,000 on energy projects worldwide since 2000, 25 percent of which was spent in Latin America and the Caribbean. Although the majority of this spending was for oil, gas, and coal, China has also been the largest investor in clean energy globally for almost a decade.(10)The World Bank estimates that the Caribbean will need $12,000,000,000 in power investments through 2035.(11)Renewable energy technology costs have decreased dramatically in recent years, offering a more viable economic alternative for energy production. Solar energy prices have fallen by 80 percent since 2008, causing significant market growth, and according to data released by the International Renewable Energy Agency, 1/3 of global power capacity is based in renewable energy.(12)In 2016, the International Monetary Fund estimated that transportation accounted for 36 percent of the total primary energy consumed in the Caribbean subregion. (13)According to the United Nations Environment Programme, Latin America and the Caribbean could achieve annual savings of $621,000,000,000 and a reduction of 1,100,000,000 tons of CO2 by 2050 if the region’s energy and transport sectors reach net zero emissions.(14)The Caribbean has an abundance of onshore and offshore resources needed for renewable energy, including sun, wind, geothermal, and some hydropower production capacity. (15)The United States Government is deeply engaged in providing technical and policy assistance to countries of the Caribbean on energy issues through—(A)the Energy and Climate Partnership of the Americas;(B)Connecting the Americas 2022; and(C)bilateral assistance programs.(16)On February 19, 2014, at the North American Leaders’ Summit, President Barack Obama, Prime Minister Stephen Harper of Canada, and President Enrique Peña Nieto of Mexico reaffirmed their commitment to bring affordable, reliable, and increasingly renewable power to the Caribbean, while opening wider markets for clean energy and green technology.(17)On June 19, 2015, President Barack Obama announced the Caribbean Energy Security Initiative, which would partner with individual countries—(A)to transform its energy sector; (B)to work to increase access to finance, good governance, and diversification; and(C)to maximize the impact of existing donor effects.(18)On May 4, 2016, at the United States-Caribbean-Central American Energy Summit, the energy security task force formally launched the Caribbean Sustainable Energy Roadmap and Strategy (C–SERMS) as a mechanism to manage regional coordination and action on energy security and agreed to expand the regional market and transmission system.(19)The United States has an important opportunity—(A)to deepen this engagement;(B)to work as a partner with Caribbean countries on a more regional and coordinated basis;(C)to help ease the region’s dependence on imported oil; and (D)to promote affordable alternative sources of energy.(b)DefinitionsIn this section:(1)Caribbean countriesThe term Caribbean countries means countries in the Caribbean region, but does not including Cuba or Venezuela.(2)Caribbean governmentsThe term Caribbean governments means the national governments of the Caribbean countries.(c)PolicyIt is the policy of the United States to help Caribbean countries—(1)achieve greater energy security and improve domestic energy resource mobilization;(2)lower their dependence on imported fuels;(3)eliminate the use of diesel, heavy fuel oil, other petroleum products, and coal for the generation of electricity;(4)increase production of renewable energy; and(5)meet the greenhouse gas mitigation goals of their national determined contributions to the Paris Agreement.(d)Strategy(1)SubmissionNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall submit a multi-year strategy to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that describes how the Department of State will promote regional cooperation with Caribbean countries—(A)to lower dependence on imported fuels, grow domestic clean energy production in the region, strengthen regional energy security, and lower energy sector greenhouse gas emissions;(B)to decrease dependence on oil in the transportation sector;(C)to increase energy efficiency, energy conservation, and investment in alternatives to imported fuels;(D)to improve grid reliability and modernize electricity transmission networks;(E)to advance deployment of innovative solutions to expand community and individuals’ access to electricity;(F)to help reform energy markets to encourage good regulatory governance and to promote a climate of private sector investment; and(G)to mitigate greenhouse gas emissions from the energy and transportation sector.(2)ElementsThe strategy required under subsection (a) shall include—(A)a thorough review and inventory of United States Government activities that are being carried out bilaterally, regionally, and in coordination with multilateral institutions—(i)to promote energy and climate security in the Caribbean region; and (ii)to reduce the region’s reliance on oil for electricity generation;(B)opportunities for marshaling regional cooperation—(i)to overcome market barriers resulting from the small size of Caribbean energy markets;(ii)to address the high transportation and infrastructure costs faced by Caribbean countries;(iii)to ensure greater donor coordination between governments, multilateral institutions, multilateral banks, and private investors; and(iv)to expand regional financing opportunities to allow for lower cost energy entrepreneurship;(C)measures to ensure that each Caribbean government has—(i)an independent utility regulator or equivalent;(ii)affordable access by third-party investors to its electrical grid with minimal regulatory interference;(iii)effective energy efficiency and energy conservation;(iv)programs to address technical and nontechnical issues;(v)a plan to eliminate major market distortions;(vi)cost-reflective tariffs; and(vii)no tariffs or other taxes on clean energy solutions; and(D)recommendations for how United States policy, technical, and economic assistance can be used in the Caribbean region—(i)to advance renewable energy development and the incorporation of renewable technologies into existing energy grids and the development and deployment of micro-grids where appropriate and feasible to boost energy security and reliability, particularly to underserved communities;(ii)to increase the generation of clean energy sufficiently to replace and allow for the retirement of obsolete fossil fuel energy generation units in Caribbean countries;(iii)to create regional financing opportunities to allow for lower cost energy entrepreneurship;(iv)to deploy transaction advisors in the region to help attract private investment and break down any market or regulatory barriers; and(v)to establish a mechanism for each host government to have access to independent legal advice—(I)to speed the development of energy-related contracts; and(II)to better protect the interests of Caribbean governments and citizens.(3)ConsultationIn devising the strategy under this subsection, the Secretary of State shall work with the Secretary of Energy and shall consult with—(A)the Secretary of the Interior;(B)the Secretary of Commerce;(C)the Secretary of the Treasury;(D)the Board of Directors of the Export-Import Bank of the United States;(E)the Board of Directors of the Development Finance Corporation;(F)the Administrator of the United States Agency for International Development;(G)the Caribbean governments;(H)the Inter-American Development Bank;(I)the World Bank Group; and(J)the Caribbean Electric Utility Services Corporation.507.Sense of Congress on conservation of the Amazon River basin(a)FindingsCongress makes the following findings:(1)The Amazon River basin and the Amazon rainforest, often referred to as Amazonia—(A)covers more than 2,670,000 square miles in Bolivia, Brazil, Colombia, Ecuador, French Guiana, Guyana, Peru, Suriname, and Venezuela; and(B)is home to more species of plants and animals than any other terrestrial ecosystem on the planet, housing nearly 30 percent of the world’s species, which apart from their intrinsic value as living organisms, have potential value in the form of medicine, research, textiles, food, and other products for the region’s population. (2)Tens of millions of people depend on services afforded by the Amazon forest, including—(A)the use of rivers for transportation;(B)reliance on logging and collection of non-timber forest products as major industries for employment; and (C)the cultivation of nutrients in floodplain areas for agriculture and areas for which the Amazon Basin is a watershed.(3)The Amazon River has long been recognized as an important repository of biodiversity and natural resources, not only for local peoples and indigenous communities, but also for the rest of the world due to—(A)its fresh water, which provides countless services for humans in the form of water agriculture, transportation, and food and serves as an important habitat for countless species, including over 2,500 species of fish and river dolphins;(B)its medicinal plants, which are continually used by local peoples to treat traditional diseases, including malaria (one of the most lethal diseases in the tropics), and which constitute 70 percent of the plant species in the world found to have anti-cancer properties; (C)its important role as an oxygen source, producing 20 percent of the Earth’s oxygen and earning the Amazon forest the nickname lungs of our Earth for its role in taking in enormous amounts of the carbon dioxide emitted by human activity and the burning of fossil fuels and replacing it with the oxygen we breathe through the process of photosynthesis;(D)its food supply, which is associated with rainforests, including coffee, rice, chocolate, tomatoes, potatoes, bananas, black pepper, pineapples, and corn;(E)its role in climate control caused by its exchange of enormous quantities of water and energy with the surrounding atmosphere, which is estimated as being responsible for creating 75 percent of its own rainfall, which feeds the nearby rivers through evapotranspiration before flowing directly into the ocean and influencing the currents that impact the climate; and(F)ecotourism, which produces annual profits of more than $11,600,000, which benefits the local economy, enhances the quality of living through securing more jobs, and educates global citizens regarding the importance of maintaining the world’s natural spaces.(4)Public opinion research, conducted by the Brazilian polling firm Datafolha in 2020, found that—(A)87 percent of the respondents felt strongly that conservation of the Amazon is very important;(B)73 percent of the respondents are concerned with the rate of increased deforestation in the Amazon basin;(C)77 percent of the respondents believed strongly that the conduct and policies of the ministries responsible for management and conservation of the Amazon have contributed to deforestation in the Amazon;(D)92.5 percent of the respondents believe Brazil should prioritize the pursuit of economic activities in the Amazon basin that do not contribute to deforestation; and (E)only 5.6 percent of the respondents think that forests need to be cut down to promote economic growth in the region.(5)The recent 8,850 square kilometer reduction of the Amazon forest, exacerbated by climate change, has resulted in a significant decrease in the ample benefits described in paragraph (3), in addition to the displacement of many indigenous peoples due to the lessened economic opportunity.(6)Clear cutting has disrupted the habitat for plants and animals in the region, fracturing the fragile forest ecology by causing species to migrate and sometimes disappear.(7)As of September 2020, Brazil’s National Institute for Space Research reported that 45,067 fires have burned in the Amazon River basin and more than 63,000 fires have burned in all of Brazil in 2020.(8)The removal of trees from the Amazon River basin has decreased water and nutrient uptake, while increasing runoff with greater loads of both nitrogen and phosphorus concentrations, deteriorating the quality of fresh water, and putting the environment at greater risk for disasters like flooding and landslides.(9)The Government of Brazil has historically recognized the negative repercussions of deforestation via processes like clear cutting, which had facilitated Brazil’s establishment and maintenance of numerous successful conservation policies and payments for environmental service programs, such as—(A)Reducing Emissions from Deforestation and Forest Degradation projects, such as the Juma project in Amazonas and the Surui project in Acre and subnational-scale program in Acre and Mato Grosso, which seek to reduce global warming by stopping emissions related to deforestation;(B)jurisdictional programs involving the collaboration of several groups, including farmers, government officials, businesses, and nongovernmental organizations, to achieve consensus on sustainability milestones;(C)the Amazon Fund, which is primarily funded by the Government of Norway to implement payments for forest conservation activities; and(D)the Bolsa Floresta program in the Brazilian state of Amazonas, which pays landowners and communities to help protect forest areas.(10)United States and multilateral cooperation efforts to protect and restore the Amazon have yielded significant beneficial impacts, such as—(A)the reduction of deforestation by more than 80 percent; and (B)the World Bank’s establishment of more than 25 percent of the areas protected from correspondence.(11)The UNESCO World Heritage site verifies the importance of the Amazon River basin being one of the richest areas in the planet in terms of biodiversity, ecological and biological processes. Deforestation and potential new policies could harmfully limit its natural resources if their benefits are not taken into serious consideration.(b)Sense of CongressIt is the sense of Congress that—(1)the President should—(A)engage with the Government of Brazil, through bilateral and multilateral efforts, on its Amazon development and deforestation policies, in support of the Brazilian people’s and the private sector’s interest in conserving the Amazon rainforest;(B)promote stewardship and conservation policies that support sustainable economic growth activities in the Amazon River basin;(C)consider the Government of Brazil’s management and land use conversion of the Amazon River basin policies when assessing, negotiating, or developing new bilateral agreements with Brazil, including trade agreements, or engaging in relevant international forums;(D)in the spirit of Brazil’s leadership hosting the 1992 Rio Summit, which led to the establishment of the UNFCCC, urge the Government of Brazil to enhance the ambition of Brazil’s efforts to mitigate greenhouse gas emissions; and (E)encourage the Government of Brazil, through bilateral and multilateral efforts, to immediately work proactively to address climate change and to promote low carbon and sustainable economic development;(2)the United States Ambassador to Brazil should immediately engage with the Government of Brazil to support improvements to stewardship efforts of the Amazon rainforest and to assist with urgent efforts to combat fires burning across the Amazon River basin by—(A)amplifying the Brazilian people’s concerns—(i)about climate change and seeking opportunities for cooperative climate action through the United States-Brazil bilateral relationship; and(ii)with Brazil’s management and land use conversion policies affecting the Amazon River basin;(B)reinforcing United States support for the important role civil society is playing to keep the public informed about the importance of Amazon conservation, particularly as it relates to regulating carbon in the Earth’s atmosphere; and(C)offering support for efforts to combat fires in the Amazon River basin that are exacerbating Brazil’s environmental crisis; and(3)the Secretary of the Treasury should provide financial and technical assistance to combat wildfires burning across the Brazil, including in the Amazon River basin.(c)Policy statementThe Secretary of State shall elevate bilateral engagements around cooperation and peer-to-peer accountability on Brazil’s climate action commitments by—(1)supporting the efforts of the Government of Brazil to increase sustainable development of the Amazon region, including by strengthening environmental enforcement and ending illegal deforestation; (2)encouraging the Government of Brazil to enforce its conservation laws, which include—(A)restoring the responsibility of managing indigenous reserves and the demarcation of lands back to indigenous peoples;(B)deescalating violence against indigenous peoples, prosecuting individuals and entities that threaten or harm indigenous peoples or communities, and maintain the National Indian Foundation;(C)addressing activities that increase deforestation rates in the Amazon basin, which include—(i)curtailing indigenous people’s land rights; and(ii)unsustainable cattle ranching, soy bean farming, mining, hydropower dam construction, and highway construction activities;(D)threatening to degrade Brazil’s carbon emissions reductions commitments that are heavily based upon the conservation of Brazil’s rainforests; and(E)addressing challenges for civil society to operate, oversee, and advocate for the continued conservation and restoration of the Amazon River basin;(3)encouraging, to the maximum extent practicable, the Government of Brazil to develop and deliver ambitious pledges to reduce greenhouse gas emissions under the Paris Agreement, while holding Brazil accountable for delivering on its commitments;(4)supporting the voice of Brazilian civil society and the role civil society plays in advancing civil society’s efforts to protect Brazil’s natural resources and helping ensure civil society’s abilities to operate, oversee, and advocate for the continued conservation and restoration of the Amazon River basin;(5)advancing the rights and protections of indigenous peoples whose communities, well-being, and opportunities for economic growth are frequently put at risk by deforestation, extractive industries, commercial scale agriculture, and hydropower dam construction; (6)listening to and engaging with the people of Brazil on their country’s commitments to advancing conservation efforts in the Amazon River basin that allow for sustainable economic growth, while protecting the Amazon rainforest and Amazon River basin’s important and unique resources despite the proposed changes;(7)renewing support for programs that support Amazonian nations, civil society, and local leaders, including indigenous communities, in maintaining critically important conservation efforts to protect and restore the Amazon River basin ecosystem; and(8)supporting efforts by subnational governments and the private sector to advance sustainable development and reduce deforestation in the Amazon region.508.Sense of Congress regarding renewable energy in IndonesiaIt is the sense of Congress that—(1)cooperation on the development and deployment of renewable energy technologies should be a priority in relations between the United States and Indonesia and the top priority in the countries’ energy diplomacy;(2)it is in the interest of United States to support the growth of Indonesia’s renewable energy sector in environmentally and socially responsible ways that—(A)reduce reliance on fossil fuels in ways that do not increase pressure on the land sector or increase land-based emissions;(B)mitigate greenhouse gas emissions;(C)provide economic opportunities; and(D)improve the climate security of Indonesia;(3)the United States, through the Bureau of Energy Resources of the Department of State, the United States International Development Finance Corporation, the Department of Energy, the Export-Import Bank of the United States, the International Trade Administration, and the United States Agency for International Development, should encourage private sector investment in and financing for the development and deployment of renewable power sources in Indonesia;(4)the United States should—(A)support and encourage Indonesia to pursue ambitious growth from solar and wind sources of energy generation; and (B)provide technical assistance to the Government of Indonesia and subnational authorities on regulatory reforms and addressing other barriers to deployment of renewable energy; and(5)it is in the interest of United States refrigeration and refrigerant production industries to help serve Indonesia’s increased demand for refrigeration and air conditioning, and the adoption of the Kigali Amendment to the Montreal Protocol, is driving innovation and investments in next-generation refrigeration equipment and refrigerants in Indonesia.VIWomen and Climate Change Act601.Short titleThis title may be cited as the Women and Climate Change Act.602.FindingsCongress makes the following findings:(1)Women in the United States and around the world are—(A)the linchpin of families and communities; and (B)often the first to feel the immediate and adverse effects of social, environmental, and economic stresses on their families and communities.(2)The United Nations has recognized, as a central organizing principle for its work, that no enduring solution to society’s most threatening social, economic and political problems can be found without the full participation, and the full empowerment, of the world’s women..(3)The United Nations Development Programme’s Human Development Report 2013 predicted that the number of people living in extreme poverty could increase by up to 3,000,000,000 by 2050 unless environmental disasters are averted by coordinated global action.(4)Climate change is already forcing the most vulnerable communities and populations in developing countries to face unprecedented climate stress, including—(A)slow onset effects of climate change, such as sea level rise, increasing temperatures, water scarcity, and drought; and(B)severe weather events and floods, which can lead to reduced agricultural productivity, food insecurity, and increased disease.(5)Climate change—(A)exacerbates issues of resource scarcity and lack of accessibility to primary natural resources, forest resources, and arable land for food production;(B)contributes to increased tension and instability, particularly in countries and regions with poor or weak governance systems; and(C)increases the workload and stresses on women farmers, who are estimated to produce nearly 50 percent of the food consumed in most developing countries, which exacerbates food insecurity.(6)Women will disproportionately face harmful impacts from climate change, particularly in poor and developing countries in which women regularly assume increased responsibility for—(A)growing the family’s food;(B)collecting water, fuel, and other resources;(C)earning money; and (D)sending remittances. (7)Epidemics, such as malaria and Zika, are expected to worsen and spread due to variations in climate, putting women and girls (especially those who are pregnant, who are lactating, or who hope to become pregnant) and children without access to prevention and medical services at risk.(8)The direct and indirect effects of climate change have a disproportionate impact on marginalized women, including refugees, displaced persons, migrants, religious, racial, or ethnic minorities, adolescent girls, lesbian and trans women, women living in poverty, and women and girls with disabilities and those infected with HIV.(9)Conflict has a disproportionate impact on the most vulnerable communities and populations, including women, and can be exacerbated in regions of the world with changing or harsher climates, leading to migration, forced displacement, and conflicts over scarce natural resources, including land and water.(10)Internally displaced, refugee, and stateless women and girls face extreme violence and threats, including—(A)being forced to exchange sex for food and humanitarian supplies;(B)being at increased risk of gender-based violence, sexual exploitation, and abuse;(C)reduced access to services and care; and(D)increased risk for contracting HIV or sexually transmitted infections, having an unplanned pregnancy, and experiencing poor reproductive health.(11)Climate change is predicted to lead to increasing frequency and intensity of extreme weather conditions, precipitating the occurrence of natural disasters around the globe.(12)The relocation and death of women as a result of climate change-related disasters often has devastating impacts on social support networks, family ties, and the coping capacity of families and communities.(13)The ability of women to adapt to climate change is constrained by underlying gender inequality, including a lack of—(A)economic freedoms;(B)property, land tenure, and inheritance rights;(C)access to financial resources, education, family planning, and reproductive healthcare services; and (D)quality tools, equipment, and technology that support economic opportunity and independence.(14)Despite having unique capabilities and knowledge to promote, plan, and execute activities to enhance communities’ climate change adaption and resilience capacities, women often have insufficient resources, are not empowered to take such actions, and are often excluded from leadership and decision-making processes.(15)Women have a multiplier effect because women use their income and resources, when given the necessary tools, to increase the well-being of their children and families, playing a critical role in reducing food insecurity, poverty, and socioeconomic effects of climate change.(16)Women are often underrepresented in the development and formulation of policy regarding mitigation and adaptation to climate change, even though women are often in the best position to provide and consult on adaptive strategies.603.DefinitionsIn this title:(1)Ambassador-at-largeThe term Ambassador-at-Large means the Ambassador-at-Large for the Office of Global Women’s Issues of the Department of State.(2)Climate-displaced personThe term climate-displaced person means any person who, for reasons of sudden or progressive change in the environment that adversely affects his or her life or living conditions—(A)is obliged to leave his or her habitual home, either within his or her country of nationality or in another country;(B)is in need of a durable resettlement solution; and(C)whose government cannot or will not provide such durable resettlement solution. (3)Disparate impactThe term disparate impact refers to the historical and ongoing impacts of the pattern and practice of discrimination in employment, education, housing, banking, health, and nearly every other aspect of life in the economy, society, or culture that have an adverse impact on minorities, women, or other protected groups, regardless of whether such practices were motivated by discriminatory intent.(4)Environmental disastersThe term environmental disasters means specific events caused by human activity that result in seriously negative effects on the environment.(5)Special coordinatorThe term Special Coordinator means the senior coordinator appointed pursuant to section 607(c).(6)Working groupThe term Working Group means the Federal Interagency Working Group on Women and Climate Change established under section 605.604.Statement of policy(a)In generalIt is the policy of the United States, in partnership with affected countries, donor country governments, international financial institutions, international nongovernmental organizations, multilateral organizations, and civil society groups, especially those led by women—(1)to combat the leading causes of climate change; (2)to mitigate the effects of climate change on women and girls; and (3)to elevate the participation of women in policy, program, and community decision-making processes with respect to climate change.(b)ImplementationThe policy described in subsection (a) shall be carried out by—(1)establishing the Federal Interagency Working Group on Women and Climate Change to prevent and respond to the effects of climate change on women globally; and(2)implementing a coordinated, integrated, evidence-based, and comprehensive strategy on women and climate change through United States policies.605.Federal Interagency Working Group on Women and Climate Change(a)EstablishmentThere is established in the Department of State the Federal Interagency Working Group on Women and Climate Change.(b)ChairpersonThe Ambassador-at-Large, or the Special Coordinator, shall serve as the chairperson of the Working Group.(c)Membership(1)In generalThe Working Group shall be composed of a senior-level representative from each of the Federal agencies and bureaus and offices of the Department of State described in paragraph (2), as selected by the head of the respective agency or subagency.(2)Federal agenciesThe Federal agencies and bureaus and offices of the Department of State described in this paragraph are—(A)the Department of State, including—(i)the Office of Global Women’s Issues;(ii)the Office of Civil Rights;(iii)the Bureau of Oceans and International Environmental and Scientific Affairs;(iv)the Bureau of Population, Refugees, and Migration;(v)the Bureau of Democracy, Human Rights, and Labor; and(vi)the Bureau of International Organization Affairs;(B)the United States Agency for International Development;(C)the Centers for Disease Control and Prevention;(D)the Environmental Protection Agency;(E)the National Oceanic and Atmospheric Administration;(F)the National Institutes of Health;(G)the National Science Foundation;(H)the Council on Environmental Quality; and(I)the Millennium Challenge Corporation.(3)Representatives of additional agenciesThe Ambassador-at-Large, or the Special Coordinator, may request the participation of representatives of other relevant agencies or departments on a limited-time basis.(d)FunctionsThe Working Group shall—(1)coordinate and integrate the development of all policies and activities of the Federal Government relating to—(A)combating the effects of climate change on women in the national and international sphere; and(B)improving the response and strategy of the Federal Government to fight climate change for the security of the United States and the international community;(2)allow each member of the Working Group to act as a representative for the Working Group within the Federal department or agency of such member to facilitate implementation of the Working Group policies within such department or agency;(3)ensure that all relevant Federal departments and agencies comply with appropriate guidelines, policies, and directives from the Working Group pertaining to issues and responsibilities related to climate change and women;(4)ensure that Federal departments or agencies, State governments, and relevant congressional committees, in consultation with nongovernmental organizations and policy experts in the field and State and local government officials who administer or direct policy for programs relating to climate change and women—(A)have access to, receive, and appropriately disseminate best practices in the administration of such programs;(B)have adequate resources to maximize the public awareness of such programs;(C)increase the reach of such programs;(D)collect and share relevant data, including sex and age disaggregated data; and(E)issue relevant guidance; and(5)identify and disseminate best practices to each relevant Federal department and agency regarding how to improve the collection of data relevant to the disparate impact of climate change on women (especially marginalized women), including—(A)unpaid and paid care work;(B)access to decent work opportunities; (C)community advocacy, activism, and representation;(D)access to education for women and girls;(E)access to comprehensive health care, including reproductive health and rights;(F)participation in professional trades, including agriculture;(G)rights and access to resources, such as land, financial services and credit, training, and tools and equipment;(H)abilities to achieve durable solutions to displacement, including integration, return, or resettlement; (I)food insecurity and desertification;(J)community infrastructure, multilevel government adaptability, and climate resilience;(K)climate and weather-related crisis response, including safety from gender-based violence; and(L)women’s involvement and leadership in the development of frameworks and policies for climate resilience.(e)ConsultationThe Working Group may consult and obtain recommendations from such independent nongovernmental policy experts, State and local government officials, independent groups and organizations, or other groups or organizations as the Ambassador-at-Large, or the Special Coordinator, determines will assist in carrying out the mission of the Working Group.(f)Frequency of meetingsThe Working Group shall meet not less frequently than quarterly to discuss and develop policies, projects, and programs referred to in subsection (d).606.Development and implementation of strategy and policies to prevent and respond to the effects of climate change on women globally(a)Initial strategy requiredNot later than 180 days after the date of the enactment of this Act, the Ambassador-at-Large, or the Special Coordinator, in consultation with the Working Group, shall develop and submit to the appropriate congressional committees a United States National and International Strategy to prevent and respond to the effects of climate change on women.(b)ContentsThe strategy submitted under subsection (a) shall include—(1)recognizing the disparate impacts of climate change on women and the efforts of women globally to address climate change;(2)taking effective action—(A)to prevent and respond to climate change and mitigate the effects of climate change on women around the world; and(B)to promote gender equality, economic growth, public health, racial justice, principled humanitarian access, and human rights;(3)implementing the United Nations Sustainable Development Goals listed in subsection (f) through and beyond 2030 to prevent and respond to the effects of climate change on women globally;(4)implementing balanced gender participation to avoid reinforcing binary roles, especially among individuals from the communities most impacted, in climate change adaptation and mitigation efforts, including in governance and diplomatic positions within the United States Government;(5)working at the local, national, and international levels, including with individuals, families, and communities, to prevent and respond to the effects of climate change on women;(6)systematically integrating and coordinating efforts to prevent and respond to the effects of climate change on women internationally into United States foreign policy and foreign assistance programs;(7)investing in research on climate change through appropriate Federal departments or agencies and funding of university and independent research groups on the various causes and effects of climate change;(8)developing and implementing gender-sensitive frameworks in policies to address climate change that account for the specific impacts of climate change on women;(9)developing policies to support women who are particularly vulnerable to the impacts of climate change to prepare for, build their resilience to, and adapt to such impacts, including a commitment to increase education and training opportunities for women to develop local resilience plans to address the effects of climate change;(10)developing and investing in programs, in coordination with the diplomatic missions of other countries, that—(A)educate and empower women and girls in the United States and around the world;(B)gather information on how climate change is affecting their lives; and (C)provide guidance on the needs of their families and communities in the face of climate change;(11)consulting with representatives of civil society, including nongovernmental organizations, community and faith-based organizations, multilateral organizations, local and international civil society groups, and local climate change organizations and their beneficiaries, that have demonstrated experience in preventing and responding to the effects of climate change on women;(12)supporting and building local capacity in developing countries, including in governments at all levels and in nongovernmental organizations (especially women-led organizations), to prevent and respond to the effects of climate change on women;(13)developing programs to empower women in communities to meaningfully engage in the planning, design, implementation, and evaluation of strategies to address climate change while taking into account their roles and resources;(14)including women in economic development planning, policies, and practices that directly improve conditions that result from climate change;(15)integrating gender analysis in all policies and programs in the United States that are globally related to climate change; and(16)ensuring that such policies and programs support women globally to prepare for, build resilience for, and adapt to, climate change.(c)UpdatesThe Ambassador-at-Large, or the Special Coordinator, shall—(1)consult with the Working Group to collect information and feedback; and(2)update the strategy and programs to prevent and respond to the effects of climate change on women globally, as the Ambassador-at-Large, or the Special Coordinator, considers appropriate.(d)Implementation plan and budget requiredNot later than 60 days after the submission of the strategy under subsection (a), the Senior Coordinator shall submit an implementation plan and budget for the strategy to the appropriate congressional committees.(e)Assistance and consultationThe Senior Coordinator shall assist and provide consultation to the Secretary of State in preventing and responding to the effects of climate change on women globally.(f)United Nations sustainable development goals through and beyond 2030The United Nations Sustainable Development Goals listed in this subsection are—(1)ending poverty in all its forms everywhere;(2)ending hunger, achieving food security and improved nutrition, and promoting sustainable agriculture;(3)ensuring healthy lives and promoting well-being for all and at all ages;(4)ensuring inclusive, equitable, and quality education and promoting lifelong learning opportunities for all;(5)achieving gender equality and empowering all women and girls;(6)ensuring the availability and sustainable management of water and sanitation for all;(7)ensuring access to affordable, reliable, sustainable, and modern energy for all;(8)promoting sustained, inclusive, and sustainable economic growth, full and productive employment, and decent work for all;(9)building resilient infrastructure, promoting inclusive and sustainable industrialization, and fostering innovation;(10)reducing inequality within and among countries;(11)making cities and human settlements inclusive, safe, resilient, and sustainable;(12)ensuring sustainable consumption and production patterns;(13)taking urgent action to combat climate change and its impacts;(14)conserving and sustainably using the oceans, seas, and marine resources for sustainable development;(15)protecting, restoring, and promoting sustainable use of terrestrial ecosystems, sustainably managing forests, combating desertification, and halting and reversing land degradation and biodiversity loss;(16)promoting peaceful and inclusive societies for sustainable development, providing access to justice for all, and building effective, accountable and inclusive institutions at all levels; and(17)strengthening the means of policy implementation and revitalizing the global partnership for sustainable development.607.Climate change within the Office of Global Women’s Issues(a)EstablishmentThe Ambassador-at-Large for the Office of Global Women’s Issues of the Department of State shall chair the Federal Interagency Working Group on Women and Climate Change.(b)FunctionsThe Ambassador-at-Large shall—(1)direct the activities, policies, programs, and funding of the Department of State relating to the effects of climate change on women, including with respect to efforts to prevent and respond to those effects;(2)coordinate closely with the Climate Security Coordinator appointed pursuant to section 1(g) of the State Department Basic Authorities Act of 1956, as added by section 102, regarding matters related to climate change’s effects on women and related security and diplomatic matters and engagements;(3)advise the Secretary of State, the relevant heads of other Federal departments and independent agencies, and other entities within the Executive Office of the President, regarding the establishment of—(A)policies, goals, objectives, and priorities for addressing and combating the effects of climate change on women; and(B)mechanisms to improve the effectiveness, coordination, impact, and outcomes of programs relating to addressing and combating the effects of climate change on women, in coordination with experts in the field, nongovernmental organizations, and foreign governments; and(4)identify and assist in the resolution of any disputes that arise between Federal agencies relating to policies and programs to address and combat the effects of climate change on women or other matters within the responsibility of the Office of Global Women’s Issues.(c)Special coordinatorThe Ambassador-at-Large may appoint a senior coordinator as the designee responsible for carrying out the functions described in subsection (b).(d)Briefing and reportNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Ambassador-at-Large shall—(1)brief the appropriate congressional committees regarding—(A)the effects of climate change on women; and(B)the prevention and response strategies, programming, and associated outcomes with respect to climate change; and(2)submit an assessment of the human and financial resources necessary to carry out this title to the appropriate congressional committees. 